As filed with the Securities and Exchange Commission on February 21, 2013. 1933 Act Registration No. 333-170606 1940 Act Registration No. 811-22495 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] [] Post-Effective Amendment No. 5 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 6 [X] CURIAN SERIES TRUST (Exact Name of Registrant as Specified in Charter) 7601 Technology Way, Denver, Colorado 80237 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (877) 847-4143 7601 Technology Way, Denver, Colorado 80237 (Mailing Address) with a copy to: Diana R. Gonzalez, Esq. K&L Gates LLP Curian Series Trust 70 West Madison Street Assistant Vice President Suite 3100 225 West Wacker Drive Chicago, Illinois60602-4207 Suite 1200 Attn: Alan Goldberg Chicago, Illinois 60606 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [X] on February 28, 2013 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485 [X] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Part C. Information required to be included in Part C is set forth under the appropriate item, so numbered, in Part C of this Amendment to the Registration Statement. PROSPECTUS February 28, 2013 CURIAN SERIES TRUST This Prospectus provides you with the basic information you should know before investing in the Curian Series Trust (“Trust”). Curian/PIMCO Income Fund Curian/PIMCO Total Return Fund Curian/WMC International Equity Fund As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these funds or determined whether the information in this prospectus is adequate and accurate.Anyone who indicates otherwise is committing a criminal offense. For more detailed information about the Trust and the Funds, see the Trust’s Statement of Additional Information (“SAI”) dated February 28, 2013, which is incorporated by reference into (which means it legally is a part of) this Prospectus. (This page intentionally left blank.) TABLE OF CONTENTS I. Summary Overview Of Each Fund Investment Objectives, Expenses, Portfolio Turnover, Principal Investment Strategies, Principal Risks of Investing in the Fund, Performance and Portfolio Management Curian/PIMCO Income Fund Curian/PIMCO Total Return Fund 1 Curian/WMC International Equity Fund 2 3 II. Additional Information About Each Fund 4 Purchase and Sale of Fund Shares, Tax Information and Payments to Financial Intermediaries Investment Objectives, Principal Investment Strategies, Principal Risks, Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund and Management Curian/PIMCO Income Fund 5 Curian/PIMCO Total Return Fund 6 Curian/WMC International Equity Fund 7 III. More About the Funds 8 IV. Glossary of Risks 10 V. Management of the Trust 17 Investment Adviser; Advisory Fee; Sub-Advisory Arrangements Administrative Fee 19 The Distributor 19 Investment In Fund Shares 19 Opening an Account 19 Purchasing and Selling Shares 19 Execution of Orders 21 Disclosure of Portfolio Securities 22 Dividends and Distributions 22 Distribution and Servicing Arrangements 22 Taxation 22 VI. Financial Highlights 24 The Financial Highlights Tables Will Help You Understand A Fund’s Financial Performance For The Past Five Years, Or For The Life Of The Fund, If Shorter. VII Privacy Policy Statement (This page intentionally left blank.) Curian/PIMCO Income Fund Investment Objective.The Fund seeks maximum total return, consistent with preservation of capital and prudent investment management. Expenses.This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.40% Other Expenses 1 0.63% Total Annual Fund Operating Expenses 1.03% Fee Waivers 2 (0.18)% Total Annual Fund Operating Expenses after Fee Waivers 0.85% “Other Expenses” include an Administration Fee of 0.60%, which is payable to Curian Capital, LLC® (“Curian Capital” or the “Adviser”). Curian Capital agrees to waive its advisory fee and reduce the Administration Fee payable to it and/or reimburse other expenses of the Fund to the extent necessary to limit the total operating expenses of each Fund, exclusive of brokerage costs, interest, taxes and dividend and extraordinary expenses, to an annual rate (as a percentage of the average daily net assets of the Fund) of 0.85%. This fee waiver will continue for at least one year from the date of this Prospectus.Neither Curian Capital nor the Fund can discontinue the arrangement prior to its expiration. Expense Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2)redemption at the end of each time period.The example also assumes that the Fund operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 year 3 years 5 years 10 years Portfolio Turnover (% of average value of portfolio).The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs, and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance.For the period from the Fund’s commencement of operations onNovember 2, 2011 through the Fund’s fiscal year end on October31, 2012, the Fund’s portfolio turnover rate was 115% of the average value of its portfolio. Principal Investment Strategies. The Fund seeks to achieve its investment objective by investing under normal circumstances at least 80% of its assets in a diversified portfolio of investment grade corporate fixed income securities of varying maturities and financial instruments, which may be represented by forwards or derivatives such as options, futures contracts or swap agreements.Assets not invested in investment grade corporate fixed income securities and financial instruments designed to provide exposure to such securities may be invested in other types of “Fixed Income Instruments,” which include bonds, debt securities and other similar instruments issued by various U.S. and non-U.S. public-or private-sector entities.The average portfolio duration of the Fund normally varies within two years (plus or minus) of the duration of the Barclays Capital U.S. Credit Index, as calculated by Pacific Investment Management Company LLC (“PIMCO” or “Sub-Adviser”), the Fund’s investment sub-adviser, which as of December 31, 2012 was 7.1 years.Duration is a measure of the expected life of a fixed income security that is used to determine the sensitivity of a security’s price to changes in interest rates.The longer a security’s duration, the more sensitive it will be to changes in interest rates. The Fund invests primarily in investment grade debt securities, but may invest up to 15% of its total assets in high yield securities (“junk bonds”) rated B or higher by Moody’s Investors Service, Inc. (“Moody’s”), or equivalently rated by Standard & Poor’s Rating Services, Inc. (“S&P”) or Fitch, Inc. (“Fitch”), or, if unrated, determined by PIMCO, to be of comparable quality (except the Fund may invest in mortgage-related securities rated below B).Investment grade debt securities are rated Baa or higher by Moody’s, or equivalently rated by S&P or Fitch, or, if unrated, determined by PIMCO to be of comparable quality.The Fund may invest up to 30% of its total assets in securities denominated in foreign currencies, and may invest beyond this limit in U.S. dollar-denominated securities of foreign issuers.The Fund may invest up to 25% of its total assets in securities and instruments that are economically tied to emerging market countries.The Fund will normally limit its foreign currency exposure (from non-U.S. dollar-denominated securities or currencies) to 20% of its total assets. The Fund may invest, without limitation, in derivative instruments, such as options, futures contracts or swap agreements, or in mortgage- or asset-backed securities, subject to applicable law and any other restrictions described in the Fund’s prospectus or Statement of Additional Information (“SAI”). The Fund may purchase or sell securities on a when-issued, delayed delivery or forward commitment basis and may engage in short sales.The Fund may, without limitation, seek to obtain market exposure to the securities in which it primarily invests by entering into a series of purchase and sale contracts or by using other investment techniques (such as buy backs or dollar rolls).The Fund seeks “total return” through income earned on the Fund’s investments, plus capital appreciation, if any, which generally arises from decreases in interest rates, foreign currency appreciation, or improving credit fundamentals for a particular sector or security.The Fund may also invest up to 10% of its total assets in preferred stocks. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Credit risk – The Fund could lose money if the issuer or guarantor of a fixed income security, or the counterparty to a derivatives contract, repurchase agreement or a loan of portfolio securities, is unable or unwilling to make timely principal and/or interest payments, or to otherwise honor its obligations. · Currency risk – The Fund’s net asset value (“NAV”) could decline as a result of changes in the exchange rates between foreign currencies and the U.S. dollar.Certain foreign countries may impose restrictions on the ability of issuers of foreign securities to make payment of principal and interest to investors located outside the country, due to blockage of foreign currency exchanges or otherwise. · Derivatives risk – Investing in derivative instruments, such as, swaps, options, futures contracts, interest rate swaps, credit default swaps, and certain exchange traded funds, involves risks, including liquidity, interest rate, market, credit and management risks, mispricing or improper valuation. Changes in the value of the derivative may not correlate perfectly with the underlying asset, rate or index, and the Fund could lose more than the principal amount invested.These instruments are subject to transaction costs and certain risks, such as unanticipated changes in securities prices and global currency investment.The Fund could experience losses if its derivative holdings were poorly correlated with its other investments, or if the Fund were unable to liquidate its position because of an illiquid secondary market. · Emerging markets risk – Investments in emerging markets involve greater risk from economic and political systems that typically are less developed, and likely to be less stable, than those of more advanced countries.Loss may also result from the imposition of exchange controls, confiscations and other government restrictions or from problems in security registration or settlement and custody.The Fund will also be subject to the risk of negative foreign currency rate fluctuations. · Equity securities risk – Common and preferred stocks represent equity ownership in a company. Stock markets are volatile. The price of equity securities will fluctuate and can decline and reduce the value of a portfolio investing in equities. The value of equity securities purchased by the Fund could decline if the financial condition of the companies the Fund invests in decline or if overall market and economic conditions deteriorate. They may also decline due to factors that affect a particular industry or industries, such as labor shortages or an increase in production costs and competitive conditions within an industry. In addition, they may decline due to general market conditions that are not specifically related to a company or industry, such as real or perceived adverse economic conditions, changes in the general outlook for corporate earnings, changes in interest or currency rates or generally adverse investor sentiment. · Fixed income risk – The prices of fixed income securities response to economic developments, particularly interest rate changes, as well as to perceptions about the credit risk of individual issuers. Increases in interest rates can cause the prices of the Fund’s fixed income securities to decline, and the level of current income from a portfolio of fixed income securities may decline in certain interest rate environments. · Foreign regulatory risk – The Adviser is an indirect wholly-owned subsidiary of Prudential plc, a publicly traded company incorporated in the United Kingdom and is not affiliated in any manner with Prudential Financial Inc., a company whose principal place of business is in the United States of America.Through its ownership structure, the Adviser has a number of global financial industry affiliated entities.As a result of this structure, and the asset management and financial industry business activities of the Adviser and its affiliates, the Adviser and the Funds may be prohibited or limited in effecting transactions in certain securities.The Adviser and the Funds may encounter trading limitations or restrictions because of aggregation issues or other foreign regulatory requirements.Foreign regulators or foreign laws may impose position limits on securities held by the Funds, and the Funds may be limited as to which securities they may purchase or sell, as well as, the timing of such purchases or sales.These foreign regulatory limits may increase the Funds’ expenses and may limit the Funds’ performance. · Foreign securities risk – Investments in foreign securities involve risks not typically associated with U.S. investments.These risks include, among others, adverse fluctuations in foreign currency values as well as adverse political, social and economic developments and possible imposition of foreign withholding taxes on income payable on the securities.In addition, there may be less publicly available information and more volatile or less liquid markets and foreign issuers may not be subject to the same accounting, auditing and financial recordkeeping standards and requirements as domestic issuers. · High-yield bonds, lower-rated bonds, and unrated securities – High-yield bonds, lower-rated bonds, and unrated securities are broadly referred to as “junk bonds,” and are considered below “investment-grade” by national ratings agencies.Junk bonds are subject to the increased risk of an issuer’s inability to meet principal and interest payment obligations. · Interest rate risk – When interest rates increase, fixed income securities generally will decline in value.Long-term fixed income securities normally have more price volatility than short-term fixed income securities. The value of equity investments, such as utilities and real estate securities, may be sensitive to interest rate changes. · Investment strategy risk –The Sub-Adviser uses the principal investment strategies and other investment strategies to seek to achieve the Fund’s investment objective. Investment decisions made by the Sub-Adviser in using these investment strategies may not produce the returns expected by the Sub-Adviser, may cause the Fund’s shares to lose value or may cause the Fund to underperform other funds with similar investment objectives. · Issuer risk – A security’s value may decline for reasons that directly relate to the issuer, such as management performance, corporate governance, financial leverage and reduced demand for the issuer’s goods or services. · Leveraging risk – Reverse repurchase agreements, loans of portfolio securities, dollar rolls, buybacks, futures, forwards, and the use of when-issued, delayed delivery or forward commitment transactions, and other derivatives, may give rise to a form of leverage.The effect of using leverage is to amplify the Fund’s gains and losses in comparison to the amount of the Fund’s assets (that is, assets other than borrowed assets) at risk, thus causing the Fund to be more volatile. · Liquidity risk – Investments in securities that are difficult to purchase or sell (illiquid or thinly-traded securities) may reduce returns if the Fund is unable to sell the securities at advantageous times or prices.Illiquid securities may also be difficult to value.If the Fund is forced to sell an illiquid asset to meet redemption requests or other cash needs, the Fund may be forced to sell at a loss. · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic, political, or regulatory conditions, inflation, changes in interest or currency rates or adverse investor sentiment.Adverse market conditions may be prolonged and may not have the same impact on all types of securities.The values of securities may fall due to factors affecting a particular issuer, industry or the securities market as a whole. · Mortgage-related and other asset-backed securities risk – Rising interest rates tend to extend the duration of mortgage-related securities, making them more sensitive to changes in interest rates and exhibit additional volatility.When interest rates decline, borrowers may pay off their mortgages sooner than expected, which can reduce the returns. · Preferred stock risk – Preferred stock represents an equity interest in a company that generally entitles the holder to receive, in preference to the holders of other stocks such as common stocks, dividends and a fixed share of the proceeds resulting from a liquidation of the company. · Repurchase agreements, purchase and sale contracts risk – If the other partyto a repurchase agreement or purchase and sale contract defaults on its obligation under the agreement, the Fund may suffer delays and incur costs or lose money in exercising its rights under the agreement. If the seller fails to repurchase the security in either situation and the market value of the security declines, the Fund may lose money. · Short sales risk –A short sale may be effected by selling a security that the Fund does not own. If the price of the security sold short increases, the Fund would incur a loss; conversely, if the price declines, the Fund will realize a gain. Although the gain is limited by the price at which the security was sold short, the loss is potentially unlimited.In addition, short positions typically involve increased liquidity risk and transaction costs, and the risk that the third party to the short sale may fail to honor its contract terms. · U.S. Government securities risk – Obligations issued by agencies and instrumentalities of the U.S. government vary in the level of support they receive from the U.S. government.They may be: (i) supported by the full faith and credit of the U.S. Treasury; (ii) supported by the right of the issuer to borrow from theU.S. Treasury; (iii) supported by the discretionary authority of the U.S. government to purchase the issuer’s obligations; or (iv) supported only by the credit of the issuer.The maximum potential liability of the issuers of some U.S. Government securities may greatly exceed their current resources, or their legal right to support from the U.S. Treasury. · When-issued and delayed delivery securities and forward commitments risk – When-issued and delayed delivery securities and forward commitments involve the risk that the security the Fund buys will lose value prior to its delivery. There also is the risk that the security will not be issued or that the other party to the transaction will not meet its obligation. If this occurs, the Fund loses both the investment opportunity for the assets it set aside to pay for the security and any gain in the security’s price. Performance.The performance information shown provides some indication of the risks of investing in the Fund by showing the Fund’s performance and by showing how the Fund’s average annual returns compared with a broad measure of market performance.The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. Annual Total Returns as of December 31 In the periods shown in the chart, the Fund’s highest quarterly return was 3.88% (3rd quarter of 2012) and lowest quarterly return was 1.82% (4th quarter of 2012). Average Annual Total Returns as of December 31, 2012 1 year Life of Fund (November 2, 2011) Curian/PIMCO Income Fund Return Before Taxes Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares 11.83% 10.14% 7.66% 11.17% 9.58% 8.58% Barclays Capital U.S. Credit Index (reflects no deduction for fees, expenses or taxes) 9.37% 7.79% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.In some instances, the “Return After Taxes on Distributions and Sale of Fund Shares” may be greater than “Return Before Taxes” because the investor is assumed to be able to use the capital loss on the sale of Fund shares to offset other taxable gains.After-tax returns depend on an investor’s tax situation and may differ from those shown.After-tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. Management. Investment Adviser: Curian Capital, LLC Sub-Adviser: Pacific Investment Management Company LLC Portfolio Manager: Name: Joined Fund Management Team In: Title: Mark Kiesel November 2011 Managing Director, PIMCO For more information about Purchase and Sale of Fund Shares, Tax Information and Payments to Financial Intermediaries, please turn to page 4. 1 Curian/PIMCO Total Return Fund Investment Objective.The investment objective of the Fund is to realize maximum total return, consistent with the preservation of capital and prudent investment management. Expenses.This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.38% Other Expenses 1 0.64% Total Annual Fund Operating Expenses 1.02% Fee Waivers 2 (0.22) % Total Annual Fund Operating Expenses after Fee Waivers 0.80% “Other Expenses” include an Administration Fee of 0.60%, which is payable to Curian Capital, LLC® (“Curian Capital” or the “Adviser”). Curian Capital agrees to waive its advisory fee and reduce the Administration Fee payable to it and/or reimburse other expenses of the Fund to the extent necessary to limit the total operating expenses of each Fund, exclusive of brokerage costs, interest, taxes and dividend and extraordinary expenses, to an annual rate (as a percentage of the average daily net assets of the Fund) of 0.80%. This fee waiver will continue for at least one year from the date of this Prospectus.Neither Curian Capital nor the Fund can discontinue the arrangement prior to its expiration. Expense Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2)redemption at the end of each time period.The example also assumes that the Fund operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 year 3 years 5 years 10 years Portfolio Turnover (% of average value of portfolio).The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs, and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance.For the period from the Fund’s commencement of operations onNovember 2, 2011 through the Fund’s fiscal year end on October31, 2012, the Fund’s portfolio turnover rate was 519% of the average value of its portfolio. Principal Investment Strategies. The Fund seeks to achieve its objective by investing under normal circumstances at least 80% of its assets in a diversified portfolio of “Fixed Income Instruments” of varying maturities and financial instruments, which may be represented by forwards or derivatives such as options, futures contracts, or swap agreements.“Fixed Income Instruments” include bonds, debt securities and other similar instruments issued by various U.S. and non-U.S. public- or private-sector entities.For purposes of satisfying the 80% requirement, the Fund may also invest in derivative instruments that have economic characteristics similar to the fixed income instruments mentioned above. The average portfolio duration of the Fund normally varies within two years (plus or minus) of the duration of the Barclays Capital U.S. Aggregate Bond Index, as calculated by Pacific Investment Management Company LLC (“PIMCO” or “Sub-Adviser”), the Fund’s investment sub-adviser, which as of December 31, 2012was 5.1 years.Duration is a measure of expected life of a fixed income security that is used to determine the sensitivity of a security’s price to changes in interest rates.The longer a security’s duration, the more sensitive it will be to changes in interest rates. The Fund may invest, without limitation, in derivative instruments, such as options, futures contracts or swap agreements, or in mortgage- or asset-backed securities, subject to applicable law and any other restrictions described in the Fund’s prospectus and Statement of Additional Information (“SAI”).The Fund may purchase or sell securities on a when-issued basis, delayed delivery or forward commitment basis and may engage in short sales. The Fund invests primarily in investment grade debt securities, but may invest up to 10% of its total assets in high-yield securities (“junk bonds”) rated B or higher by Moody’s Investor Service, Inc. (“Moody’s”) or equivalently rated by Standard & Poor’s Rating Services, Inc. (“S&P”) or Fitch, Inc. (“Fitch”), or, if unrated, determined by PIMCO to be of comparable quality (except the Fund may invest in mortgage-related securities rated below B). The Fund may invest up to 30% of its total assets in securities denominated in foreign currencies, and may invest beyond this limit in U.S. dollar-denominated securities of foreign issuers. The Fund may invest up to 15% of its total assets in securities and instruments that are economically tied to emerging market countries.The Fund normally will limit its foreign currency exposure (from non-U.S. dollar-denominated securities or currencies) to 20% of the Fund’s total assets. The Fund may, without limitation, seek to obtain market exposure to the securities in which it primarily invests by entering into a series of purchase and sale contracts or by using other investment techniques (such as buybacks or dollar rolls).The “total return” sought by the Fund consists of income earned on the Fund’s investments, plus capital appreciation, if any, which generally arises from decreases in interest rates or improving credit fundamentals for a particular sector or security. The Fund may also invest up to 10% of its total assets in preferred stocks, convertibles securities or other equity related securities. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Credit risk – The Fund could lose money if the issuer or guarantor of a fixed income security, or the counterparty to a derivatives contract, repurchase agreement or a loan of portfolio securities, is unable or unwilling to make timely principal and/or interest payments, or to otherwise honor its obligations. · Currency risk – The Fund’s net asset value (“NAV”) could decline as a result of changes in the exchange rates between foreign currencies and the U.S. dollar.Certain foreign countries may impose restrictions on the ability of issuers of foreign securities to make payment of principal and interest to investors located outside the country, due to blockage of foreign currency exchanges or otherwise. · Derivatives risk – Investing in derivative instruments, such as, swaps, options, futures contracts, interest rate swaps, credit default swaps, and certain exchange traded funds, involves risks, including liquidity, interest rate, market, credit and management risks, mispricing or improper valuation. Changes in the value of the derivative may not correlate perfectly with the underlying asset, rate or index, and the Fund could lose more than the principal amount invested.These instruments are subject to transaction costs and certain risks, such as unanticipated changes in securities prices and global currency investment.The Fund could experience losses if its derivative holdings were poorly correlated with its other investments, or if the Fund were unable to liquidate its position because of an illiquid secondary market. · Emerging markets risk – Investments in emerging markets involve greater risk from economic and political systems that typically are less developed, and likely to be less stable, than those of more advanced countries.Loss may also result from the imposition of exchange controls, confiscations and other government restrictions or from problems in security registration or settlement and custody.The Fund will also be subject to the risk of negative foreign currency rate fluctuations. · Equity securities risk – Common and preferred stocks represent equity ownership in a company. Stock markets are volatile. The price of equity securities will fluctuate and can decline and reduce the value of a portfolio investing in equities. The value of equity securities purchased by the Fund could decline if the financial condition of the companies the Fund invests in decline or if overall market and economic conditions deteriorate. They may also decline due to factors that affect a particular industry or industries, such as labor shortages or an increase in production costs and competitive conditions within an industry. In addition, they may decline due to general market conditions that are not specifically related to a company or industry, such as real or perceived adverse economic conditions, changes in the general outlook for corporate earnings, changes in interest or currency rates or generally adverse investor sentiment. · Fixed income risk – The prices of fixed income securities response to economic developments, particularly interest rate changes, as well as to perceptions about the credit risk of individual issuers. Increases in interest rates can cause the prices of the Fund’s fixed income securities to decline, and the level of current income from a portfolio of fixed income securities may decline in certain interest rate environments. · Foreign regulatory risk – The Adviser is an indirect wholly-owned subsidiary of Prudential plc, a publicly traded company incorporated in the United Kingdom and is not affiliated in any manner with Prudential Financial Inc., a company whose principal place of business is in the United States of America.Through its ownership structure, the Adviser has a number of global financial industry affiliated entities.As a result of this structure, and the asset management and financial industry business activities of the Adviser and its affiliates, the Adviser and the Funds may be prohibited or limited in effecting transactions in certain securities.The Adviser and the Funds may encounter trading limitations or restrictions because of aggregation issues or other foreign regulatory requirements.Foreign regulators or foreign laws may impose position limits on securities held by the Funds, and the Funds may be limited as to which securities they may purchase or sell, as well as, the timing of such purchases or sales.These foreign regulatory limits may increase the Funds’ expenses and may limit the Funds’ performance. · Foreign securities risk – Investments in foreign securities involve risks not typically associated with U.S. investments.These risks include, among others, adverse fluctuations in foreign currency values as well as adverse political, social and economic developments and possible imposition of foreign withholding taxes on income payable on the securities.In addition, there may be less publicly available information and more volatile or less liquid markets and foreign issuers may not be subject to the same accounting, auditing and financial recordkeeping standards and requirements as domestic issuers. · High-yield bonds, lower-rated bonds, and unrated securities – High-yield bonds, lower-rated bonds, and unrated securities are broadly referred to as “junk bonds,” and are considered below “investment-grade” by national ratings agencies.Junk bonds are subject to the increased risk of an issuer’s inability to meet principal and interest payment obligations. · Interest rate risk – When interest rates increase, fixed income securities generally will decline in value.Long-term fixed income securities normally have more price volatility than short-term fixed income securities. The value of equity investments, such as utilities and real estate securities, may be sensitive to interest rate changes. · Investment strategy risk –The Sub-Adviser uses the principal investment strategies and other investment strategies to seek to achieve the Fund’s investment objective. Investment decisions made by the Sub-Adviser in using these investment strategies may not produce the returns expected by the Sub-Adviser, may cause the Fund’s shares to lose value or may cause the Fund to underperform other funds with similar investment objectives. · Issuer risk – A security’s value may decline for reasons that directly relate to the issuer, such as management performance, corporate governance, financial leverage and reduced demand for the issuer’s goods or services. · Leveraging risk – Reverse repurchase agreements, loans of portfolio securities, dollar rolls, buybacks, futures, forwards, and the use of when-issued, delayed delivery or forward commitment transactions, and other derivatives, may give rise to a form of leverage.The effect of using leverage is to amplify the Fund’s gains and losses in comparison to the amount of the Fund’s assets (that is, assets other than borrowed assets) at risk, thus causing the Fund to be more volatile. · Liquidity risk – Investments in securities that are difficult to purchase or sell (illiquid or thinly-traded securities) may reduce returns if the Fund is unable to sell the securities at advantageous times or prices.Illiquid securities may also be difficult to value.If the Fund is forced to sell an illiquid asset to meet redemption requests or other cash needs, the Fund may be forced to sell at a loss. · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic, political, or regulatory conditions, inflation, changes in interest or currency rates or adverse investor sentiment.Adverse market conditions may be prolonged and may not have the same impact on all types of securities.The values of securities may fall due to factors affecting a particular issuer, industry or the securities market as a whole. · Mortgage-related and other asset-backed securities risk – Rising interest rates tend to extend the duration of mortgage-related securities, making them more sensitive to changes in interest rates and exhibit additional volatility.When interest rates decline, borrowers may pay off their mortgages sooner than expected, which can reduce the returns. · Preferred stock risk – Preferred stock represents an equity interest in a company that generally entitles the holder to receive, in preference to the holders of other stocks such as common stocks, dividends and a fixed share of the proceeds resulting from a liquidation of the company. · Repurchase agreements, purchase and sale contracts risk – If the other party to a repurchase agreement or purchase and sale contract defaults on its obligation under the agreement, the Fund may suffer delays and incur costs or lose money in exercising its rights under the agreement. If the seller fails to repurchase the security in either situation and the market value of the security declines, the Fund may lose money. · Short sales risk – A short sale may be effected by selling a security that the Fund does not own. If the price of the security sold short increases, the Fund would incur a loss; conversely, if the price declines, the Fund will realize a gain. Although the gain is limited by the price at which the security was sold short, the loss is potentially unlimited.In addition, short positions typically involve increased liquidity risk and transaction costs, and the risk that the third party to the short sale may fail to honor its contract terms. · TIPS and inflation-linked bonds risk – The value of inflation-protected securities generally fluctuates in response to changes in real interest rates, which are in turn tied to the relationship between nominal interest rates and the rate of inflation.Therefore, if inflation were to rise at a faster rate than nominal rates, real interest rates might decline, leading to an increase in the value of inflation-protected securities.In contrast, if nominal interest rates increased at a faster rate than inflation, real interest rates might rise, leading to a decrease in the value of inflation-protected securities. · U.S. Government securities risk – Obligations issued by agencies and instrumentalities of the U.S. Government vary in the level of support they receive from the U.S. Government.They may be: (i) supported by the full faith and credit of the U.S. Treasury; (ii) supported by the right of the issuer to borrow from the U.S. Treasury; (iii) supported by the discretionary authority of the U.S. Government to purchase the issuer’s obligations; or (iv) supported only by the credit of the issuer.The maximum potential liability of the issuers of some U.S. Government Securities may greatly exceed their current resources, or their legal right to support from the U.S. Treasury. · When-issued and delayed delivery securities and forward commitments risk – When-issued and delayed delivery securities and forward commitments involve the risk that the security the Fund buys will lose value prior to its delivery. There also is the risk that the security will not be issued or that the other party to the transaction will not meet its obligation. If this occurs, the Fund loses both the investment opportunity for the assets it set aside to pay for the security and any gain in the security’s price. Performance.The performance information shown provides some indication of the risks of investing in the Fund by showing the Fund’s performance and by showing how the Fund’s average annual returns compared with a broad measure of market performance.The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. Annual Total Returns as of December 31 In the periods shown in the chart, the Fund’s highest quarterly return was 2.55% (3rd quarter of 2012) and lowest quarterly return was 0.92% (4th quarter of 2012). Average Annual Total Returns as of December 31, 2012 1 year Life of Fund (November 2, 2011) Curian/PIMCO Total Return Fund Return Before Taxes Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares 8.32% 6.55% 5.40% 7.69% 6.14% 5.65% Barclays Capital U.S. Aggregate Bond Index (reflects no deduction for fees, expenses or taxes) 4.22% 4.09% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.In some instances, the “Return After Taxes on Distributions and Sale of Fund Shares” may be greater than “Return Before Taxes” because the investor is assumed to be able to use the capital loss on the sale of Fund shares to offset other taxable gains.After-tax returns depend on an investor’s tax situation and may differ from those shown.After-tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. Management. Investment Adviser: Curian Capital, LLC Sub-Adviser: Pacific Investment Management Company LLC Portfolio Manager: Name: Joined Fund Management Team In: Title: William H. Gross November 2011 Managing Director & Chief Investment Officer, PIMCO For more information about Purchase and Sale of Fund Shares, Tax Information and Payments to Financial Intermediaries, please turn to page 4. 2 Curian/WMC International Equity Fund Investment Objective.The investment objective of the Fund is to seek long-term growth of capital. Expenses.This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.60% Other Expenses 1 0.88% Total Annual Fund Operating Expenses 1.48% Fee Waivers 2 (0.16)% Total Annual Fund Operating Expenses after Fee Waivers 1.32% “Other Expenses” include an Administration Fee of 0.85% which is payable to Curian Capital, LLC® (“Curian Capital” or the “Adviser”). Curian Capital agrees to waive its advisory fee and reduce the Administration Fee payable to it and/or reimburse other expenses of the Fund to the extent necessary to limit the total operating expenses of each Fund, exclusive of brokerage costs, interest, taxes and dividend and extraordinary expenses, to an annual rate (as a percentage of the average daily net assets of the Fund) of 1.32%. This fee waiver will continue for at least one year from the date of this Prospectus.Neither Curian Capital nor the Fund can discontinue the arrangement prior to its expiration. Expense Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The table below shows the expenses you would pay on a $10,000 investment, assuming (1) 5% annual return and (2)redemption at the end of each time period.The example also assumes that the Fund operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 year 3 years 5 years 10 years Portfolio Turnover (% of average value of portfolio).The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs, and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the expense example, affect the Fund’s performance.For the period from the Fund’s commencement of operations onNovember 2, 2011 through the Fund’s fiscal year end on October31, 2012, the Fund’s portfolio turnover rate was 90% of the average value of its portfolio. Principal Investment Strategies. The Fund normally invests at least 80% of its assets in stocks, including 65% in stock issued by non-U.S. companies that trade in foreign markets.The Fund diversifies its investments in a number of different countries throughout the world, with no limit on the amount of assets that may be invested in each country.The securities in which the Fund invests are denominated in both U.S. dollars and foreign currencies and generally are traded in foreign markets.The Fund may invest in the securities of companies which are domiciled in emerging markets, however, the Fund’s exposure to emerging markets will not be greater than 10% above the emerging markets exposure of the Morgan Stanley Capital International All Country World ex US Index (“MSCI AC World ex US Index”).Emerging markets are defined as those countries that are included in the MSCI Emerging Markets Index.The Fund may invest in opportunities across the market capitalization spectrum, but under normal circumstances invests primarily in mid- and large-capitalization companies.As of December 31, 2012, the market capitalization range of the MSCI AC World ex US Index was $726.9 million to $259.3 billion.The currency exposure of the Fund is typically unhedged, although currency hedging may be employed to seek to protect or enhance the Fund’s investments at the discretion of the portfolio manager. The Fund may trade securities actively. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund. · Currency management strategies risk – Currency management strategies may substantially change the Fund’s exposure to currency exchange rates and could result in losses to the Fund if currencies do not perform as the sub-adviser expects.In addition, currency management strategies, to the extent that they reduce the Fund’s exposure to currency risks, may also reduce the Fund’s ability to benefit from favorable changes in currency exchange rates.Using currency management strategies for purposes other than hedging further increases the Fund’s exposure to foreign investment losses.Currency markets generally are not as regulated as securities markets. In addition, currency rates may fluctuate significantly over short periods of time, and can reduce returns. · Emerging markets risk – Investments in emerging markets involve greater risk from economic and political systems that typically are less developed, and likely to be less stable, than those of more advanced countries.Loss may also result from the imposition of exchange controls, confiscations and other government restrictions or from problems in security registration or settlement and custody.The Fund will also be subject to the risk of negative foreign currency rate fluctuations. · Equity securities risk – Common and preferred stocks represent equity ownership in a company. Stock markets are volatile. The price of equity securities will fluctuate and can decline and reduce the value of a portfolio investing in equities. The value of equity securities purchased by the Fund could decline if the financial condition of the companies the Fund invests in decline or if overall market and economic conditions deteriorate. They may also decline due to factors that affect a particular industry or industries, such as labor shortages or an increase in production costs and competitive conditions within an industry. In addition, they may decline due to general market conditions that are not specifically related to a company or industry, such as real or perceived adverse economic conditions, changes in the general outlook for corporate earnings, changes in interest or currency rates or generally adverse investor sentiment. · Foreign regulatory risk – The Adviser is an indirect wholly-owned subsidiary of Prudential plc, a publicly traded company incorporated in the United Kingdom and is not affiliated in any manner with Prudential Financial Inc., a company whose principal place of business is in the United States of America.Through its ownership structure, the Adviser has a number of global financial industry affiliated entities.As a result of this structure, and the asset management and financial industry business activities of the Adviser and its affiliates, the Adviser and the Funds may be prohibited or limited in effecting transactions in certain securities.The Adviser and the Funds may encounter trading limitations or restrictions because of aggregation issues or other foreign regulatory requirements.Foreign regulators or foreign laws may impose position limits on securities held by the Funds, and the Funds may be limited as to which securities they may purchase or sell, as well as, the timing of such purchases or sales.These foreign regulatory limits may increase the Funds’ expenses and may limit the Funds’ performance. · Foreign securities risk – Investments in foreign securities involve risks not typically associated with U.S. investments.These risks include, among others, adverse fluctuations in foreign currency values as well as adverse political, social and economic developments and possible imposition of foreign withholding taxes on income payable on the securities.In addition, there may be less publicly available information and more volatile or less liquid markets and foreign issuers may not be subject to the same accounting, auditing and financial recordkeeping standards and requirements as domestic issuers. · Investment strategy risk –Wellington Management Company, LLP (“Wellington Management”) uses the principal investment strategies and other investment strategies to seek to achieve the Fund’s investment objective. Investment decisions made by Wellington Management in using these investment strategies may not produce the returns expected by Wellington Management, may cause the Fund’s shares to lose value or may cause the Fund to underperform other funds with similar investment objectives. · Large cap investing risk – Large capitalization stocks as a group could fall out of favor with the market, causing the Fund to underperform funds that focus on other types of stocks. · Managed portfolio risk– As an actively managed portfolio, the value of the Fund’s investments could decline because the financial condition of an issuer may change (due to such factors as management performance, reduced demand or overall market changes), financial markets may fluctuate or overall prices may decline, or the manager’s investment techniques could fail to achieve the Fund’s investment objective or negatively affect the Fund’s investment performance. · Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic, political, or regulatory conditions, inflation, changes in interest or currency rates or adverse investor sentiment.Adverse market conditions may be prolonged and may not have the same impact on all types of securities.The values of securities may fall due to factors affecting a particular issuer, industry or the securities market as a whole. · Mid-capitalization investing risk – The prices of securities of mid-capitalization companies tend to fluctuate more widely and erratically than those of larger, more established companies. · Portfolio turnover – Active trading may increase transaction costs, which may reduce performance and also may increase realized short-term capital gains and losses. Performance.The performance information shown provides some indication of the risks of investing in the Fund by showing the Fund’s performance and by showing how the Fund’s average annual returns compared with a broad measure of market performance.The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. Annual Total Returns as of December 31 In the periods shown in the chart, the Fund’s highest quarterly return was 13.35% (1st quarter of 2012) and lowest quarterly return was -5.94% (2nd quarter of 2012). Average Annual Total Returns as of December 31, 2012 1 year Life of Fund (November 2, 2011) Curian/WMC International Equity Fund Return Before Taxes Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares 19.30% 19.01% 13.13% 12.99% 12.67% 11.13% Morgan Stanley Capital International All Country World ex US Index (reflects no deduction for fees, expenses or taxes) 16.83% 11.11% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.In some instances, the “Return After Taxes on Distributions and Sale of Fund Shares” may be greater than “Return Before Taxes” because the investor is assumed to be able to use the capital loss on the sale of Fund shares to offset other taxable gains.After-tax returns depend on an investor’s tax situation and may differ from those shown.After-tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. Management. Investment Adviser: Curian Capital, LLC Sub-Adviser: Wellington Management Company, LLP Portfolio Managers: Name: Joined Fund Management Team In: Title: Nicolas M. Choumenkovitch November 2011 Senior Vice President and Equity Portfolio Manager, Wellington Management Tara Connolly Stilwell, CFA November 2011 Vice President and Equity Portfolio Manager, Wellington Management For more information about Purchase and Sale of Fund Shares, Tax Information and Payments to Financial Intermediaries, please turn to page 4. 3 Additional Information About Each Fund Purchase and Sale of Fund Shares.Shares of the Funds may be purchased only on behalf of clients in Curian Capital’s managed account program; investors may not initiate purchase or redemption orders in the Funds directly.There is no minimum investment for initial or subsequent purchases of Fund shares; however, there is a minimum investment requirement for investing in Curian Capital’s managed account program.That minimum, along with instructions for investing in Curian Capital’s managed account program are described in Curian Capital’s wrap fee brochure for that program. Tax Information.The Funds normally distribute net investment income and net realized capital gains, if any, to shareholders. These distributions are generally taxable to you as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA.If you invest through a tax-deferred arrangement, the Funds’ distributions of ordinary income and capital gains may be taxable to you when you make taxable withdrawals. Payments to Financial Intermediaries.Neither Curian Clearing LLC, the Distributor of the Funds, nor its affiliates have any distribution and servicing arrangements with third parties to sell shares of the Funds.Shares of the Funds are available only to clients in Curian Capital’s managed account program.Curian Capital may make payments to third party financial professionals who solicit clients to Curian Capital’s managed account program. 4 Curian/PIMCO Income Fund Investment Objective.The Curian/PIMCO Income Fund (the “Fund”) seeks maximum total return, consistent with preservation of capital and prudent investment management. Principal Investment Strategies.The Fund seeks to achieve its investment objective by investing under normal circumstances at least 80% of its assets in a diversified portfolio of investment grade corporate fixed income securities of varying maturities and financial instruments, which may be represented by forwards or derivatives such as options, futures contracts or swap agreements.Assets not invested in investment grade corporate fixed income securities and financial instruments designed to provide exposure to such securities may be invested in other types of “Fixed Income Instruments,” which include bonds, debt securities and other similar instruments issued by various U.S. and non-U.S. public- or private-sector entities.The average portfolio duration of the Fund normally varies within two years (plus or minus) of the duration of the Barclays Capital U.S. Credit Index, as calculated by Pacific Investment Management Company LLC (“PIMCO” or “Sub-Adviser”), the Fund’s investment sub-adviser, which as of December 31, 2012 was 7.1 years.Duration is a measure of the expected life of a fixed income security that is used to determine the sensitivity of a security’s price to changes in interest rates.The longer a security’s duration, the more sensitive it will be to changes in interest rates. The Fund invests primarily in investment grade debt securities, but may invest up to 15% of its total assets in high-yield securities (“junk bonds”) rated B or higher by Moody’s, or equivalently rated by S&P or Fitch, or, if unrated, determined by PIMCO to be of comparable quality (except the Fund may invest in mortgage-related securities rated below B).Investment grade securities are rated Baa or higher by Moody’s, or equivalently rated by S&P or Fitch, or, if unrated, determined by PIMCO to be of comparable quality.The Fund may invest up to 30% of its total assets in securities denominated in foreign currencies, and may invest beyond this limit in U.S. dollar-denominated securities of foreign issuers.The Fund may invest up to 25% of its total assets in securities and instruments that are economically tied to emerging market countries.The Fund will normally limit its foreign currency exposure (from non-U.S. dollar-denominated securities or currencies) to 20% of its total assets. The Fund may invest, without limitation, in derivative instruments, such as options, futures contracts or swap agreements, or in mortgage- or asset-backed securities, subject to applicable law and any other restrictions described in the Fund’s prospectus or SAI. The Fund may purchase or sell securities on a when-issued, delayed delivery or forward commitment basis and may engage in short sales.The Fund may, without limitation, seek to obtain market exposure to the securities in which it primarily invests by entering into a series of purchase and sale contracts or by using other investment techniques (such as buy backs or dollar rolls).The Fund seeks “total return” through income earned on the Fund’s investments, plus capital appreciation, if any, which generally arises from decreases in interest rates, foreign currency appreciation, or improving credit fundamentals for a particular sector or security.The Fund may also invest up to 10% of its total assets in preferred stocks. Consistent with the Fund’s investment policies, the Fund may invest in “Fixed Income Instruments,” which as used in this Prospectus includes: · Securities issued or guaranteed by the U.S. Government, its agencies or government-sponsored enterprises (“U.S. Government Securities”); · Corporate debt securities of U.S. and non-U.S. issuers, including convertible securities and corporate commercial paper; · Mortgage-backed and other asset-backed securities; · Inflation-indexed bonds issued both by governments and corporations; · Structured notes, including hybrid or “indexed” securities, event-linked bonds; · Bank capital and trust preferred securities; · Loan participations and assignments; · Delayed funding loans and revolving credit facilities; · Bank certificates of deposit, fixed time deposits and bankers’ acceptances; · Repurchase agreements on Fixed Income Instruments and reverse repurchase agreements on Fixed Income Instruments; · Debt securities issued by states or local governments and their agencies, authorities and other government-sponsored enterprises; · Obligations of non-U.S. governments or their subdivisions, agencies and government-sponsored enterprises; and · Obligations of international agencies or supranational entities. Securities issued by the U.S. Government agencies or government-sponsored enterprises may not be guaranteed by the U.S. Treasury. The Fund may invest in derivatives based on Fixed Income Instruments such as options, futures contracts or swap agreements, or in mortgage- or asset-backed, subject to applicable law and any other restrictions described in the Fund’s prospectus and SAI. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund.The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments.As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Credit risk · Currency risk · Derivatives risk · Emerging markets risk · Equity securities risk · Fixed income risk · Foreign regulatory risk · Foreign securities risk · High-yield bonds, lower-rated bonds, and unrated securities · Interest rate risk · Investment strategy risk · Issuer risk · Leveraging risk · Liquidity risk · Market risk · Mortgage-related and other asset-backed securities risk · Preferred stock risk · Repurchase agreements, purchase and sale contracts risk · Short sales risk · U.S. government securities risk · When-issued and delayed delivery securities and forward commitments risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the Trust” section, for a description of these risks.There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective.This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use.For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks).There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective.Those additional risks are: · Financial reform risk · Regulation of derivatives risk · Temporary defensive positions and large cash positions Please see the “Glossary of Risks” section, which is set forth before the “Management of the Trust” section, for a description of these risks. The SAI has more information about the Fund’s authorized investments and strategies, as well as the risk and restrictions that may apply to them. The Sub-Adviser and Portfolio Management.The sub-adviser to the Fund is PIMCO, 840 Newport Center Drive, Newport Beach, California 92660, a limited liability company that is a majority owned subsidiary of Allianz Asset Management of America L.P., formerly known as Allianz Global Investors of America L.P. (“AGI”).As of December 31, 2012, PIMCO had assets under management of $2,003.8 billion. Mark Kiesel, Managing Director, PIMCO.He is a Portfolio Manager and a senior member of PIMCO’s investment strategy group.He has served as a Portfolio Manager, head of equity derivatives and as a senior Credit Analyst since joining PIMCO in 1996. The SAI provides additional information about the portfolio manager’s compensation, other accounts managed, and ownership of securities in the Fund. A discussion of the basis for the Board of Trustees’ approval of the advisory and sub-advisory agreements is available in the Trust’s Semi-Annual Report dated April 30, 2012. 5 Curian/PIMCO Total Return Fund Investment Objective.The investment objective of the Curian/PIMCO Total Return Fund (the “Fund”) is to realize maximum total return, consistent with the preservation of capital and prudent investment management. Principal Investment Strategies.The Fund seeks to achieve its objective by investing under normal circumstances at least 80% of its assets (net assets plus the amount of any borrowings for investment purposes) in a diversified portfolio of Fixed Income Instruments of varying maturities (all as described below) and financial instruments, which may be represented by forwards or derivatives such as options, futures contracts, or swap agreements.For purposes of satisfying the 80% requirement, the Fund may also invest in derivative instruments that have economic characteristics similar to the fixed income instruments mentioned above. The average portfolio duration of the Fund normally varies within two years (plus or minus) of the duration of the Barclays Capital U.S. Aggregate Bond Index, as calculated by Pacific Investment Management Company LLC (“PIMCO” or “Sub-Adviser”), the Fund’s investment sub-adviser, which as of December 31, 2012 was 5.1 years.Duration is a measure of the expected life of a fixed income security that is used to determine the sensitivity of a security’s price to changes in interest rates.The longer a security’s duration, the more sensitive it will be to changes in interest rates. The Fund may invest, without limitation, in derivative instruments, such as options, futures contracts or swap agreements, or in mortgage- or asset-backed securities, subject to applicable law and any other restrictions described in this prospectus and SAI.The Fund may purchase or sell securities on a when-issued basis, delayed delivery or forward commitment basis and may engage in short sales. The Fund invests primarily in investment grade debt securities, but may invest up to 10% of its total assets in high-yield securities (“junk bonds”) rated B or higher by Moody’s or equivalently rated by S&P or Fitch, or, if unrated, determined by PIMCO, to be of comparable quality (except the Fund may invest in mortgage-related securities rated below B).The Fund may invest up to 30% of its total assets in securities denominated in foreign currencies, and may invest beyond this limit in U.S. dollar-denominated securities of foreign issuers.The Fund may invest up to 15% of its total assets in securities and instruments that are economically tied to emerging market countries.Foreign currency exposure (from non-U.S. dollar-denominated securities or currencies) normally will be limited to 20% of the Fund’s total assets. The Fund may invest all of its assets in derivative instruments, such as options, futures contracts or swap agreements, or in mortgage- or asset-backed securities, subject to applicable law and any other restrictions described in the Fund’s prospectus or SAI.The Fund may lend its portfolio securities to brokers, dealers and other financial institutions to earn income.The Fund may, without limitation, seek to obtain market exposure to the securities in which it primarily invests by entering into a Fund of purchase and sale contracts or by using other investment techniques (such as buybacks or dollar rolls).The “total return” sought by the Fund consists of income earned on the Fund’s investments, plus capital appreciation, if any, which generally arises from decreases in interest rates or improving credit fundamentals for a particular sector or security.The Fund may also invest up to 10% of its total assets in preferred stocks, convertibles securities or other equity related securities. Dollar rolls and buy backs are similar to reverse repurchase agreements.In a dollar roll, the dealer with which the Fund enters into a dollar roll transaction is not required to return the same securities as those originally sold by the Fund, but securities that are “substantially identical.”A sale-buyback is similar to a reverse repurchase agreement, except that in a sale-buyback, the counterparty that purchases the security is entitled to receive any principal or interest payments made in the underlying security pending settlement of the Fund’s repurchase of the underlying security. Consistent with the Fund’s investment policies, the Fund may invest in “Fixed Income Instruments,” which as used in this Prospectus includes: · Securities issued or guaranteed by the U.S. Government, its agencies or government-sponsored enterprises (“U.S. Government Securities”); · Corporate debt securities of U.S. and non-U.S. issuers, including convertible securities and corporate commercial paper; · Mortgage-backed and other asset-backed securities; · Inflation-indexed bonds issued both by governments and corporations; · Structured notes, including hybrid or “indexed” securities, event-linked bonds; · Bank capital and trust preferred securities; · Loan participations and assignments; · Delayed funding loans and revolving credit facilities; · Bank certificates of deposit, fixed time deposits and bankers’ acceptances; · Repurchase agreements on Fixed Income Instruments and reverse repurchase agreements on Fixed Income Instruments; · Debt securities issued by states or local governments and their agencies, authorities and other government-sponsored enterprises; · Obligations of non-U.S. governments or their subdivisions, agencies and government-sponsored enterprises; and · Obligations of international agencies or supranational entities. Securities issued by the U.S. Government agencies or government-sponsored enterprises may not be guaranteed by the U.S. Treasury. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund.The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments.As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Credit risk · Currency risk · Derivatives risk · Emerging markets risk · Equity securities risk · Fixed income risk · Foreign regulatory risk · Foreign securities risk · High-yield bonds, lower-rated bonds, and unrated securities · Interest rate risk · Investment strategy risk · Issuer risk · Leveraging risk · Liquidity risk · Market risk · Mortgage-related and other asset-backed securities risk · Preferred stock risk · Repurchase agreements, purchase and sale contracts risk · Short sales risk · TIPS and inflation-linked bonds risk · U.S. Government securities risk · When-issued and delayed delivery securities and forward commitments risk Please see the “Glossary of Risks” section, which is set forth before the “Management of the Trust” section, for a description of these risks.There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective.This Prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use.For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks).The Fund seeks to consistently add value relative to the Barclays Capital U.S. Aggregate Bond Index, while keeping risk equal to or less than that index.In managing the Fund, the Sub-Adviser generally makes investment decisions based on its view of longer-term (three- to five-year) trends and non-economic factors that may affect interest rates, while seeking to maintain a portfolio duration that approximates that of the Barclays Capital U.S. Aggregate Bond Index. There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective.Those additional risks are: · Convertible securities risk · Counterparty and settlement risk · Financial reform risk · Portfolio turnover · Prepayment risk · Regulation of derivatives risk · Temporary defensive positions and large cash positions Please see the “Glossary of Risks” section, which is set forth before the “Management of the Trust” section, for a description of these risks. The SAI has more information about the Fund’s authorized investments and strategies, as well as the risk and restrictions that may apply to them. The Sub-Adviser and Portfolio Management.The sub-adviser to the Fund is PIMCO, 840 Newport Center Drive, Newport Beach, California 92660, a limited liability company that is a majority owned subsidiary of Allianz Asset Management of America L.P., formerly known as Allianz Global Investors of America L.P. (“AGI”).As of December 31, 2012, PIMCO had assets under management of $2,003.8 billion. William H. Gross is a founder, managing director and co-CIO of PIMCO based in the Newport Beach office. He has been with PIMCO since he co-founded the firm in 1971 and oversees the management of more than $1 trillion of securities. He is the author of numerous articles on the bond market, as well as the book, "Everything You’ve Heard About Investing is Wrong," published in 1997. Among the awards he has received, Morningstar named Mr. Gross and his investment team Fixed Income Manager of the Decade for 2000-2009 and Fixed Income Manager of the Year for 1998, 2000, and 2007 (the first three-time recipient). He received the Bond Market Association’s Distinguished Service Award in 2000 and became the first portfolio manager inducted into the Fixed Income Analysts Society's hall of fame in 1996. Mr. Gross is a seven-time Barron's Roundtable panelist (2005-2011), appearing in the annual issue featuring the industry's top investment experts, and he received the Money Management Lifetime Achievement Award from Institutional Investor magazine in 2011. In a survey conducted by Pensions and Investments magazine in 1993, he was recognized by his peers as the most influential authority on the bond market in the U.S. He has 42 years of investment experience and holds an MBA from the Anderson School of Management at the University of California, Los Angeles. He received his undergraduate degree from Duke University. The SAI provides additional information about the portfolio manager’s compensation, other accounts managed, and ownership of securities in the Fund. A discussion of the basis for the Board of Trustees’ approval of the advisory and sub-advisory agreements is available in the Trust’s Semi-Annual Report dated April 30, 2012. 6 Curian/WMC International Equity Fund Investment Objective.The investment objective of the Curian/WMC International Equity Fund (the “Fund”) is to seek long-term growth of capital. Principal Investment Strategies.The Fund normally invests at least 80% of its assets (net assets plus the amount of borrowings for investment purposes) in stocks, including 65% in stock issued by non-U.S. companies that trade in foreign markets.The Fund diversifies its investments among a number of different countries throughout the world, with no limit on the amount of assets that may be invested in each country.The securities in which the Fund invests are denominated in both U.S. dollars and foreign currencies and generally are traded in foreign markets.The Fund may invest in securities of companies which are domiciled in emerging markets, however, the Fund’s exposure to emerging markets will generally not be greater than 10% above the emerging markets exposure of the Morgan Stanley Capital International All Country World ex US Index (“MSCI AC World ex US Index”).Emerging markets are defined as those countries that are included in the MSCI Emerging Markets Index.The Fund may invest in opportunities across the market capitalization spectrum, but under normal circumstances invests primarily in mid- and large-capitalization companies.The Fund may trade securities actively.The sub-adviser, Wellington Management Company, LLP (“Wellington Management” or “Sub-Adviser”), conducts fundamental research on individual companies to identify securities for purchase or sale.As of December 31, 2012, the market capitalization range of the MSCI AC World ex US Index was $726.9 million to $259.3 billion.The currency exposure of the Fund is typically unhedged, although currency hedging may be employed to seek to protect or enhance the Fund’s investments at the discretion of the portfolio manager. Fundamental analysis of a company involves the assessment of such factors as its business environment, management quality, balance sheet, income statement, anticipated earnings, revenues and dividends, and other related measures and indicators of value. The Fund seeks to invest in companies with underappreciated assets, improving or sustainable return on capital and/or stocks that it believes are mispriced by the market due to short-term issues. This proprietary research takes into account each company’s long-term history as well as Sub-Adviser’s analysts’ forward-looking estimates, and allows for a comparison of the intrinsic value of stocks on a global basis focusing on return on invested capital in conjunction with other valuation metrics. Portfolio construction is driven primarily by bottom-up stock selection, with region, country and sector weightings being secondary factors. The Fund may trade securities actively. Principal Risks of Investing in the Fund.An investment in the Fund is not guaranteed.As with any mutual fund, the value of the Fund’s shares will change, and you could lose money by investing in the Fund.The following descriptions of the principal risks does not provide any assurance either of the Fund’s investment in any particular type of security, or assurance of the Fund’s success in its investment selections, techniques and risk assessments.As a managed portfolio the Fund may not achieve its investment objective for a variety of reasons including changes in the financial condition of issuers (due to such factors as management performance, reduced demand or overall market changes), fluctuations in the financial markets, declines in overall securities prices, or the Sub-Adviser’s investment techniques otherwise failing to achieve the Fund’s investment objective. A variety of specific factors may influence its investment performance, such as the following: · Currency management strategies risk · Emerging markets risk · Equity securities risk · Foreign regulatory risk · Foreign securities risk · Investment strategy risk · Large cap investing risk · Managed portfolio risk · Market risk · Mid-capitalization investing risk · Portfolio turnover Please see the “Glossary of Risks” section, which is set forth before the “Management of the Trust” section, for a description of these risks.There may be other risks that are not listed herein that could cause the value of your investment in the Fund to decline and that could prevent the Fund from achieving its stated investment objective.This prospectus does not describe all of the risks of every technique, investment strategy or temporary defensive position that the Fund may use.For additional information regarding the risks of investing in the Fund, please refer to the SAI. Additional Information About the Other Investment Strategies, Other Investments and Risks of the Fund (Other than Principal Strategies/Risks).There may be additional risks that may affect the Fund’s ability to achieve its stated investment objective.Those additional risks are: · Currency risk · Derivatives risk · Exchange traded funds investing risk · Financial reform risk · Illiquid securities risk · Investment in other investment companies risk · Regulation of derivatives risk · Small cap investing risk · Temporary defensive positions and large cash positions Please see the “Glossary of Risks” section, which is set forth before the “Management of the Trust” section, for a description of these risks. The SAI has more information about the Fund’s authorized investments and strategies, as well as the risk and restrictions that may apply to them. The Sub-Adviser and Portfolio Management.Wellington Management is a Massachusetts limited liability partnership with principal offices at 280 Congress Street, Boston, Massachusetts 02210.Wellington Management is a professional investment counseling firm which provides investment services to investment companies, employee benefit plans, endowments, foundations, and other institutions. Wellington Management and its predecessor organizations have provided investment advisory services for over 70 years.As of December 31, 2012, Wellington Management had investment management authority with respect to approximately $757.9 billion in assets. Nicolas M. Choumenkovitch, Senior Vice President and Equity Portfolio Manager of Wellington Management, has served as portfolio manager for the Fund since inception.Mr. Choumenkovitch joined Wellington Management as an investment professional in 1995. Tara Connolly Stilwell, CFA, Vice President and Equity Portfolio Manager of Wellington Management, has been involved in portfolio management and securities analysis for the fund since inception.Ms. Stilwell joined Wellington Management as an investment professional in 2008.Prior to joining Wellington Management, Ms. Stilwell was an investment professional with Goldman Sachs Asset Management International (1997-2007). The SAI provides additional information about the portfolio manager’s compensation, other accounts managed, and ownership of securities in the Fund. A discussion of the basis for the Board of Trustees’ approval of the advisory and sub-advisory agreements is available in the Trust’s Semi-Annual Report dated April 30, 2012. 7 MORE ABOUT THE FUNDS The investment objectives of the respective Funds are not fundamental and may be changed by the Trustees without shareholder approval. Certain of the Funds have adopted non-fundamental operating policies that require at least 80% of the Fund’s assets (net assets plus the amount of any borrowings for investment purposes) be invested, under normal circumstances, in securities of the type connoted by the name of the Fund.Although these 80% requirements are non-fundamental operating policies that may be changed by the Trust’s Board of Trustees (“Board”) without shareholder approval, the Board has adopted a policy requiring not less than 60 days’ written notice be provided to shareholders, in the manner required by Rule 35d-1 under the Investment Company Act of 1940, as amended (the “1940 Act”), before the effective date of any change in such a policy by a Fund which is subject to that rule.Other non-fundamental policies may be changed by the Board without shareholder approval or notice. Certain investment restrictions, such as a required minimum or maximum investment in a particular type of security, are measured at the time a Fund purchase a security.The status, market value, maturity, credit quality, or other characteristics of the Fund’s securities may change after they are purchased, and this may cause the amount of the Fund’s assets invested in such securities to fall outside the parameters described in the first paragraph above. If any of these changes occur, it would not be considered a violation of the investment restriction.However, purchases by a Fund during the time it is above or below the stated percentage restriction would be made in compliance with applicable restrictions. Certain Funds state in the description of their investment strategies that they may invest in futures contracts in certain circumstances.A Fund’s use of commodity futures and commodity options trading should not be viewed as providing a vehicle for shareholder participation in a commodity pool. Restrictions on the Use of Futures Contracts.The Commodity Futures Trading Commission (“CFTC”) recently has adopted amendments to Rule 4.5 under the Commodity Exchange Act (“CEA”) that significantly limit the ability of certain regulated entities, including registered investment companies and their advisers and sub-advisers, such as the Funds of the Trust, Curian Capital and the Sub-Advisers, to rely on an exclusion from registration with the National Futures Association (“NFA”) as a commodity pool operator (“CPO”).The exclusion from Rule 4.5 previously allowed registered investment companies to engage in unlimited transactions involving futures contracts.However, under amended Rule 4.5, the adviser to a registered investment company can claim exclusion from registration as a CPO only if the fund uses futures contracts solely for “bona fide hedging purposes,” or limits its use of futures contracts for non-bona fide hedging purposes such that (i) the aggregate initial margin and premiums required to establish non-bona fide hedging positions with respect to futures contracts do not exceed 5% of the liquidation value of the registered investment company’s portfolio, or (ii) the aggregate “notional value” of the non-bona fide hedging commodity interests do not exceed 100% of the liquidation value of the registered investment company’s portfolio (taking into account unrealized profits and unrealized losses on any such positions). Curian Capital is currently registered with the NFA as a CPO and will act as a CPO with respect to the operation of certain of its funds that qualify as “commodity pools” under and pursuant to the CEA.Certain sub-advisers may also be required to register, or may already be registered, as a commodity trading adviser (“CTA”).Registration as a CPO or CTA each entails a variety of regulatory obligations.The impact of these new requirements on Curian Capital and the qualifying commodity pools is uncertain at this time.However, the new requirements will cause the commodity pools to incur additional regulatory compliance and reporting expenses, since they will be subject to dual registration by the CFTC and the U.S. Securities and Exchange Commission (“SEC”).The effects of these regulatory changes could reduce the investment returns or harm the commodity pool’s ability to implement its investment strategy. In that event, the Board may determine to reorganize or close the commodity pool or materially change the commodity pool’s investment objective and strategies. Portfolio Turnover. Portfolio turnover rates also may be increased by purchases or redemptions of a Fund’s shares, because of the need to invest new cash resulting from purchases of shares or the need to sell portfolio securities owned in order to meet redemption requests. Increased portfolio turnover necessarily results in correspondingly higher costs, which can include brokerage commissions, and other transaction costs on the sale of securities and reinvestment in other securities. Derivatives - Asset Segregation.As an open-end investment company registered with the SEC each Fund is subject to the Federal Securities Laws including the 1940 Act, related rules, and various SEC and SEC staff positions. In accordance with these positions with respect to certain kinds of derivatives, a Fund must “set aside” (referred to sometimes as “asset segregation” or “coverage”) liquid assets, or engage in other SEC or staff approved measures, while the derivatives contracts are open. For example, with respect to forwards and futures contracts that are not contractually required to “cash-settle,” a Fund must cover its open positions by setting aside liquid assets equal to the contracts’ full notional value. With respect to forwards and futures that are contractually required to “cash-settle,” however, a Fund is permitted to set aside liquid assets in an amount equal to a Fund’s daily marked- to-market (net) 8 obligations, if any (i.e., a Fund’s daily net liability, if any), rather than the full notional value. By setting aside assets equal to only its net obligations under cash-settled forward and futures contracts, a Fund will have the ability to employ leverage to a greater extent than if a Fund were required to segregate assets equal to the full notional value of such contracts. The use of leverage involves certain risks. A Fund reserves the right to modify its asset segregation policy in the future to comply with any changes in the positions articulated from time to time by the SEC and its staff. The Funds enter into certain kinds of derivative transactions that involve obligations to make future payments to third parties.These transactions include, but are not limited to, futures, forward contracts, swap contracts, the purchase of securities on a when-issued or delayed delivery basis, or reverse repurchase agreements.In these instances, the Funds may be required to “set aside” or segregate liquid assets, or engage in other measures, to cover open derivatives positions, in accordance with federal securities laws, rules thereunder, or interpretations thereof, including positions that the SEC or its staff have taken, which are noted above. Lending of Portfolio Securities.Each Fund may engage in securities lending. Securities lending involves the lending of securities owned by a Fund to financial institutions such as certain broker-dealers. The borrowers are required to secure their loans continuously with cash, cash equivalents, U.S. Government securities or letters of credit that meet certain guidelines. Cash collateral may be invested by a Fund in money market investments or short-term liquid investments. To the extent that cash collateral is so invested, such collateral will be subject to market depreciation or appreciation, and a Fund will be responsible for any loss that might result from its investment of the borrowers’ collateral. A Fund may lend its securities to increase its income. A Fund may, however, experience delay in the recovery of its securities or incur a loss if the institution with which it has engaged in a portfolio loan transaction breaches its agreement with the Fund or becomes insolvent. There is also the risk that the price of the securities will increase while they are on loan and the collateral will not adequately cover their value. Cash and Cash Equivalents. The Funds may hold cash or invest in cash equivalents. Cash equivalents include, but are not limited to: (a) commercial paper (for example, short-term notes with maturities typically up to 12 months in length issued by corporations, governmental bodies or bank/corporation sponsored conduits (asset-backed commercial paper)); (b) short-term bank obligations (for example, certificates of deposit, bankers’ acceptances (time drafts on a commercial bank where the bank accepts an irrevocable obligation to pay at maturity)) or bank notes; (c) savings association and savings bank obligations (for example, bank notes and certificates of deposit issued by savings banks or savings associations); (d) securities of the U.S. Government, its agencies or instrumentalities that mature, or may be redeemed, in one year or less; and (e) corporate bonds and notes that mature, or that may be redeemed, in one year or less. “Savings association obligations” include certificates of deposit (interest-bearing time deposits) issued by savings banks or savings and loan associations. Recent Market Events.Over the last several years, domestic and international markets have experienced acute turmoil. This turmoil resulted in unusual and extreme volatility in the equity and debt markets, in the prices of individual securities and in the world economy. In addition, many governments throughout the world responded to the turmoil with a variety of significant fiscal and monetary policy changes, including but not limited to, direct capital infusions into companies, new monetary programs and dramatically lower interest rates. An unexpected or quick reversal of these policies could increase volatility in the equity and debt markets. These market conditions and continuing economic risks add significantly to the risk of short-term volatility in the Funds. Natural Disasters and Adverse Weather Conditions. Certain areas of the world historically have been prone to major natural disasters, such as hurricanes, earthquakes, typhoons, flooding, tidal waves, tsunamis, erupting volcanoes, wildfires or droughts, and have been economically sensitive to environmental events.Such disasters, and the resulting damage, could have a severe and negative impact on a Fund’s investment portfolio and, in the longer term, could impair the ability of issuers in which a Fund invests to conduct their businesses in the manner normally conducted.Adverse weather conditions may also have a particularly significant negative effect on issuers in the agricultural sector and on insurance companies that insure against the impact of natural disasters. Legislation and Regulatory Activities.At any time after the date of the Prospectus, legislation may be enacted that could negatively affect the shares of the Funds or the securities in which the Funds invest.Further, changing approaches to regulation may have a negative impact on certain securities held by the Funds.There can be no assurance that future legislation, regulation or deregulation will not have a material adverse effect on the Funds or will not impair the ability of the issuers of the securities held by the Funds to achieve their business goals. 9 GLOSSARY OF RISKS Convertible securities risk– Convertible securities have investment characteristics of both equity and debt securities. While equities may offer the potential for greater long-term growth than most debt securities, they generally have higher volatility. The value of the convertible and debt securities may fall when interest rates rise. Securities with longer durations tend to be more sensitive to changes in interest rates, generally making them more volatile than securities with shorter durations. Due to their hybrid nature, convertible securities are typically more sensitive to changes in interest rates than the underlying common stock, but less sensitive than a fixed rate corporate bond. Counterparty and settlement risk– Trading options, futures contracts and other derivative financial instruments entails credit risk on the counterparties. Such instruments are not afforded the same protections as may apply to trading futures or options on organized exchanges. Substantial losses may arise from the insolvency, bankruptcy or default of a counterparty and risk of settlement default of parties with whom it trades securities.This risk may be heightened during volatile market conditions.Settlement mechanisms in emerging markets are generally less developed and reliable than those in more developed countries thus increasing the risks. Credit risk– The Fund could lose money if the issuer or guarantor of a fixed income security, or the counterparty to a derivatives contract, repurchase agreement or a loan of portfolio securities, is unable or unwilling to make timely principal and/or interest payments, or to otherwise honor its obligations. Credit ratings may reflect the varying degrees of risk.Municipal bonds are subject to the risk that litigation, legislation or other political events, local business or economic conditions, or the bankruptcy of the issuer could have a significant effect on an issuer’s ability to make payments of principal and/or interest. Currency management strategies risk – Currency management strategies may substantially change the Fund’s exposure to currency exchange rates and could result in losses to the Fund if currencies do not perform as the sub-adviser expects.In addition, currency management strategies, to the extent that they reduce the Fund’s exposure to currency risks, may also reduce the Fund’s ability to benefit from favorable changes in currency exchange rates.Using currency management strategies for purposes other than hedging further increases the Fund’s exposure to foreign investment losses.Currency markets generally are not as regulated as securities markets. In addition, currency rates may fluctuate significantly over short periods of time, and can reduce returns. Currency risk– Currency exchange rates can be volatile and affected by a number of factors, such as the general economics of a country, the actions (or inaction) of U.S. and foreign governments or central banks, the imposition of currency controls, and speculation.The Fund accrues additional expenses when engaging in currency exchange transactions, and valuation of the Fund’s foreign securities may be subject to greater risk because both the price of the currency (relative to the U.S. dollar) and the price of the security may fluctuate with market and economic conditions. Derivatives risk– These instruments are subject to transaction costs and certain risks, such as unanticipated changes in securities prices and global currency investment.Derivatives are subject to a number of risks described elsewhere in this section, such as liquidity risk, interest rate risk, market risk, counterparty risk, credit risk and management risk.They also involve the risk of mispricing or improper valuation and the risk that changes in the value of the derivative may not correlate perfectly with the underlying asset, interest rate or index.The Fund’s Sub-Adviser must choose the correct derivatives exposure versus the underlying assets to be hedged or the income to be generated, in order to realize the desired results from the investment.The Fund’s Sub-Adviser must correctly predict price, credit or their applicable movements, during the life of a derivative, with respect to the underlying asset in order to realize the desired results from the investment. The Fund could experience losses if its derivatives were poorly correlated with its other investments, or if the Fund was unable to liquidate its position because of an illiquid secondary market. The market for many derivatives is, or suddenly can become, illiquid. Changes in liquidity may result in significant, rapid and unpredictable changes in the prices for derivatives. The value of derivatives may fluctuate more rapidly than other investments, which may increase the volatility of the Fund, depending on the nature and extent of the derivatives in the Fund’s portfolio.If the Fund’s Sub-Adviser uses derivatives in attempting to manage or “hedge” the overall risk of the portfolio, the strategy might not be successful.To the extent that the Fund is unable to close out a position because of market illiquidity or counterparty default, the Fund may not be able to prevent further losses of value in its derivatives holdings and the Fund’s liquidity may be impaired to the extent that it has a substantial portion of its otherwise liquid assets marked as segregated to cover its obligations under such derivative instruments.The Fund may also be required to take or make delivery of an underlying instrument that the manager would otherwise have attempted to avoid. Investors should bear in mind that, while the Fund intends to use derivative strategies on a regular basis, it is not obligated to actively engage in these transactions, generally or in any particular kind of derivative, if the investment manager elects not to do so due to availability, cost or other factors. The use of derivative strategies may also have a tax impact on the Fund. The timing and character of income, gains or losses from these strategies could impair the ability of the investment manager to utilize derivatives when it wishes to do so. The Fund’s use of derivative instruments may involve risks different from, or possibly greater than, the risks associated with investing directly in securities and other more traditional investments. Certain derivative transactions may have a leveraging effect on the Fund. For example, a small investment in a derivative instrument may have a significant impact on the Fund’s exposure to interest rates, 10 currency exchange rates or other investments. As a result a relatively small price movement in a derivative instrument may cause an immediate and substantial loss or gain. The Fund may engage in such transactions regardless of whether the Fund owns the asset, instrument or components of the index underlying the derivative instrument. The Fund may invest a portion of its assets in these types of instruments, which could cause the Fund’s investment exposure to exceed the value of its portfolio securities and its investment performance could be affected by securities it does not own. Emerging markets risk– Investments in emerging markets involve greater risk resulting from economic and political systems that typically are less developed, and likely to be less stable, than those of more advanced countries.There may be government policies that restrict investment by foreigners, and a higher risk of a government taking private property.Low or nonexistent trading volume in securities of issuers may result in a lack of liquidity and in price volatility. Issuers in emerging markets typically are subject to greater risk of adverse changes in earnings and business prospects than are companies in developed markets.Loss may also result from the imposition of exchange controls, confiscations and other government restrictions or from problems in security registration or settlement and custody.The Fund will also be subject to the risk of negative foreign currency rate fluctuations. Equity securities risk– Common and preferred stocks represent equity ownership in a company. Stock markets are volatile. The price of equity securities will fluctuate and can decline and reduce the value of a portfolio investing in equities. The value of equity securities purchased by the Fund could decline if the financial condition of the companies the Fund invests in decline or if overall market and economic conditions deteriorate. They may also decline due to factors that affect a particular industry or industries, such as labor shortages or an increase in production costs and competitive conditions within an industry. In addition, they may decline due to general market conditions that are not specifically related to a company or industry, such as real or perceived adverse economic conditions, changes in the general outlook for corporate earnings, changes in interest or currency rates or generally adverse investor sentiment. Exchange traded funds investing risk – Most exchange-traded funds (“ETFs”) are investment companies whose shares are purchased and sold on a securities exchange. Generally, an ETF represents a portfolio of securities designed to track a particular market segment or index.Many ETFs have obtained exemptive relief from the SEC to permit unaffiliated funds to invest in the ETFs’ shares beyond the statutory limitations, subject to certain conditions.A Fund may rely on these exemptive orders to invest in unaffiliated ETFs.An investment in an ETF generally presents the following risks:(i) the same primary risks as an investment in a conventional fund (i.e., one that is not exchange-traded) that has the same investment objectives, strategies and policies; (ii) the risk that an ETF may fail to accurately track the market segment or index that underlies its investment objective; (iii) price fluctuation, resulting in a loss to the Fund; (iv) the risk that an ETF may trade at a discount to its net asset value (“NAV”); (v) the risk that an active market for an ETF’s shares may not develop or be maintained; and (vi) the risk that an ETF may no longer meet the listing requirements of any applicable exchanges on which that ETF is listed. In addition, as with traditional mutual funds, ETFs charge asset-based fees.The Funds will indirectly pay a proportional share of the asset-based fees of the ETFs in which the Funds invest. Financial reform risk - In response to recent market and economic conditions, the U.S. Government has taken a variety of extraordinary measures designed to stimulate the economy and financial markets including capital injections and the acquisition of illiquid assets. Recent laws and regulations contain provisions limiting the way banks and their holding companies are able to pay dividends, purchase their own common stock and compensate officers. On July 21, 2010 the President signed into law the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Reform Act”). The Reform Act establishes a Financial Services Oversight Council to facilitate information sharing and identify systemic risks. Additionally, the Reform Act allows the Federal Deposit Insurance Corporation to “take over” a failing bank in situations when the overall stability of the financial system could be at risk. These regulatory changes could cause business disruptions or result in significant loss of revenue, and there can be no assurance as to the actual impact that these laws and their regulations will have on the financial markets. Fixed income risk –The prices of fixed income securities response to economic developments, particularly interest rate changes, as well as to perceptions about the credit risk of individual issuers. Increases in interest rates can cause the prices of the Fund’s fixed income securities to decline, and the level of current income from a portfolio of fixed income securities may decline in certain interest rate environments. Foreign regulatory risk – The Adviser is an indirect wholly-owned subsidiary of Prudential plc, a publicly traded company incorporated in the United Kingdom and is not affiliated in any manner with Prudential Financial Inc., a company whose principal place of business is in the United States of America. Through its ownership structure, the Adviser has a number of global financial industry affiliated entities. As a result of this structure, and the asset management and financial industry business activities of the Adviser and its affiliates, the Adviser and the Funds may be prohibited or limited in effecting transactions in certain securities. The Adviser and the Funds may encounter trading limitations or restrictions because of aggregation issues or other foreign regulatory requirements. Foreign regulators or foreign laws may impose position limits on securities held by the Funds, and the Funds may be 11 limited as to which securities they may purchase or sell, as well as, the timing of such purchases or sales. These foreign regulatory limits may increase the Funds’ expenses and may limit the Funds’ performance. Foreign securities risk– These risks include, among others, adverse fluctuations in foreign currency values as well as adverse political, social and economic developments. In addition, there may be less publicly available information and more volatile or less liquid markets. Investments in foreign securities could be affected by restrictions on receiving the investment proceeds from a foreign country, confiscatory foreign tax laws, and potential difficulties in enforcing contractual obligations. Transactions may be subject to less efficient settlement practices, including extended clearance and settlement periods. Foreign accounting may be less revealing than U.S. accounting practices and regulation may be inadequate or irregular. High-yield bonds, lower-rated bonds, and unrated securities– High-yield bonds, lower-rated bonds, and unrated securities are broadly referred to as “junk bonds,” and are considered below “investment-grade” by national ratings agencies.Junk bonds typically have a higher yield to compensate for a greater risk that the issuer might not make its interest and principal payments.An unanticipated default would result in a reduction in income, a decline in the market value of the related securities and a decline in value.During an economic downturn or substantial period of rising interest rates, highly leveraged issuers may experience financial stress which could adversely affect their ability to service principal and interest payment obligations, to meet projected business goals and to obtain additional financing. The market prices of junk bonds are generally less sensitive to interest rate changes than higher-rated investments, but more sensitive to adverse economic or political changes, or individual developments specific to the issuer. Periods of economic or political uncertainty and change can be expected to result in price volatility. Illiquid securities risk – The Fund may invest in “illiquid securities,” which is typically defined as a security that cannot be sold or disposed of within seven (7) days, at price or value at which it is carried.Securities and other investments purchased by a Fund that are liquid at the time of purchase may subsequently become illiquid due to events relating to the issuer of the securities, market events, economic conditions or investor perceptions. Domestic and foreign markets are becoming more and more complex and interrelated, so that events in one sector of the market or the economy, or in one geographical region, can reverberate and have negative consequences for other market, economic or regional sectors in a manner that may not be reasonably foreseen. With respect to over-the-counter traded securities, the continued viability of any over-the-counter secondary market depends on the continued willingness of dealers and other participants to purchase the securities.Illiquid securities may be difficult to sell or redeem because, often, there is no secondary market for those securities. Limitation on Illiquid Investments. If one or more instruments in a Fund’s portfolio become illiquid, a Fund may exceed its limit on illiquid instruments. In the event that this occurs, the Fund must take steps to bring the aggregate amount of illiquid instruments back within the prescribed limitations as soon as reasonably practicable. This requirement would not force a Fund to liquidate any portfolio instrument where the Fund would suffer a loss on the sale of that instrument. Valuation of Illiquid Investments.Where no clear indication of the value of a particular investment is available, the investment will be valued at its fair value according to the valuation procedures approved by the Board of Trustees. These cases include, among others, situations where the secondary markets on which a security has previously been traded are no longer viable for lack of liquidity. The value of illiquid securities may reflect a discount, which may be significant, from the market price of comparable securities for which a liquid market exists, and thus negatively affect a Fund’s NAV. Interest rate risk– When interest rates increase, fixed income securities generally will decline in value.Long-term fixed income securities normally have more price volatility than short-term fixed income securities. A nominal interest rate can be described as the sum of a real interest rate and an expected inflation rate. Inflation-indexed securities, including TIPS, decline in value when real interest rates rise. In certain interest rate environments, such as when real interest rates are rising faster than normal interest rates, inflation-indexed securities may experience greater losses than other fixed income securities with similar durations. Floating rate investments have adjustable interest rates and as a result, generally fluctuate less in response to interest rate changes than will fixed-rate investments.However, because floating rates generally only reset periodically, changes in prevailing interest rates may cause a fluctuation in the Fund’s value.In addition, extreme increases in prevailing interest rates may cause an increase in defaults on floating rate investments, which may cause a further decline in the Fund’s value.Finally, a decrease in interest rates could adversely affect the income earned by the Fund from its floating rate debt securities. The Fund may also maintain investments in equity securities of companies whose values are sensitive to interest rate changes such as utilities and real estate securities. Investment in other investment companies risk – As with other investments, investments in other investment companies are subject to market and selection risk. In addition, if the Fund acquires shares of investment companies, including ones affiliated with the Fund, shareholders bear both their proportionate share of expenses in the Fund (including management and advisory fees) and, indirectly, the 12 expenses of the investment companies. To the extent the Fund is held by an affiliated fund, the ability of the Fund itself to hold other investment companies may be limited. Investment strategy risk–Each Sub-Adviser uses the principal investment strategies and other investment strategies to seek to achieve the Fund’s investment objective. Investment decisions made by the Sub-Adviser in using these investment strategies may not produce the returns expected by the Sub-Adviser, may cause the Fund’s shares to lose value or may cause the Fund to underperform other funds with similar investment objectives. Issuer risk– A security’s value may decline for reasons that directly relate to the issuer, such as management performance, corporate governance, financial leverage and reduced demand for the issuer’s goods or services. Large cap investing risk – Large capitalization stocks as a group could fall out of favor with the market, causing the Fund to underperform funds that focus on other types of stocks. Leveraging risk– Certain transactions, such as reverse repurchase agreements, loans of portfolio securities, dollar rolls, buybacks, futures, forwards, and the use of when-issued, delayed delivery or forward commitment transactions, or other derivative instruments, include the use of leverage and may cause the Fund to liquidate portfolio positions at disadvantageous times to satisfy its obligations or to meet segregation requirements. Leverage, including borrowing, may cause the Fund to be more volatile because leverage tends to exaggerate the effect of any increase or decrease in the value of the Fund securities.The effect of using leverage is to amplify the Fund’s gains and losses in comparison to the amount of the Fund’s assets (that is, assets other than borrowed assets) at risk, thus causing the Fund to be more volatile. Liquidity risk– Investments in securities that are difficult to purchase or sell (illiquid or thinly-traded securities) may reduce returns if the Fund is unable to sell the securities at an advantageous time or price or achieve its desired level of exposure to a certain sector.Liquidity risk arises, for example, from small average trading volumes, trading restrictions, or temporary suspensions of trading.Small capitalization companies and companies domiciled in emerging markets pose greater liquidity and volatility risks of price fluctuations.Liquidity risk may also refer to the risk that the Fund will not be able to pay redemption proceeds within the allowable time period because of unusual market conditions, an unusually high volume of redemption requests, or other reasons. To meet redemption requests, the Fund may be forced to sell securities at an unfavorable time and/or under unfavorable conditions. The liquidity of floating rate loans, including the volume and frequency of secondary market trading in such loans, varies significantly over time and among individual floating rate loans. For example, if the credit quality of a floating rate loan unexpectedly declines significantly, secondary market trading in that floating rate loan can also decline for a period of time. During periods of infrequent trading, valuing a floating rate loan can be more difficult and buying and selling a floating rate loan at an acceptable price can be more difficult and delayed. Difficulty in selling a floating rate loan can result in a loss. Managed portfolio risk– As an actively managed portfolio, the value of the Fund’s investments could decline because the financial condition of an issuer may change (due to such factors as management performance, reduced demand or overall market changes), financial markets may fluctuate or overall prices may decline, the manager’s investment techniques could fail to achieve the Fund’s investment objective, or may negatively affect the Fund’s investment performance, or legislative, regulatory, or tax developments may affect the investment techniques available to the manager of the Fund.There is no guarantee that the investment objective of the Fund will be achieved. Market risk– Stock market risk refers to the fact that stock (equities) prices typically fluctuate more than the values of other types of securities, typically in response to changes in the particular company’s financial condition and factors affecting the market in general.Over time, the stock market tends to move in cycles, with periods when stock prices rise, and periods when stock prices decline.A slower-growth or recessionary economic environment could have an adverse effect on the price of the various stocks held by the Fund.Consequently, a broad-based market drop may also cause a stock’s price to fall. Bond market risk generally refers to credit risk and interest rate risk.Credit risk is the actual or perceived risk that the issuer of the bond will not pay the interest and principal payments when due.Bond value typically declines if the issuer’s credit quality deteriorates.Interest rate risk is the risk that interest rates will rise and the value of bonds will fall.A broad-based market drop may also cause a bond’s price to fall. Securities may also decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic conditions, or particular industries represented in the securities markets, such as competitive conditions.In addition, the markets may not favor a particular kind of security, such as dividend-paying securities, and may not favor equities or bonds at all. 13 Mid-capitalization investing risk– The prices of securities of mid-capitalization companies tend to fluctuate more widely than those of larger, more established companies.Mid-capitalization companies may have limited product lines, markets or financial resources or may depend on the expertise of a few people and may be subject to more abrupt or erratic market movements than securities of larger, more established companies or the market averages in general.Securities of such issuers may lack sufficient market liquidity to effect sales at an advantageous time or without a substantial drop in price. Mortgage-related and other asset-backed securities risk – The risk of investing in mortgage-related and other asset-backed securities include interest rate risk, extension risk and prepayment risk.Rising interest rates tend to extend the duration of mortgage-related securities, making them more sensitive to changes in interest rates. As a result, in a period of rising interest rates, mortgage-related securities may exhibit additional volatility. This is known as extension risk.Rising interest rates and falling property prices may increase the likelihood that individuals and entities may fall behind or fail to make payments on their mortgages.This is referred to as default risk.When there are a number of mortgage defaults, the interest paid by mortgage-backed and mortgage-related securities may decline, or may not be paid.In addition, a number of mortgage defaults could lead to a decline in the value of mortgage-backed and mortgage-related securities.There may also exist legal and documentation risk related to mortgage defaults.Mortgage-related securities are also subject to prepayment risk.When interest rates decline, borrowers may pay off their mortgages sooner than expected. This can reduce the returns because the Fund will have to reinvest that money at the lower prevailing interest rates. This is referred to as contraction risk. Investments in mortgage-backed securities entail the uncertainty of the timing of cash flows resulting from the rate of prepayments or defaults on the underlying mortgages serving as collateral.An increase or decrease in payment rates (resulting primarily from a decrease or increase in mortgage interest rates) will affect the yield, average life, and price.The prices of mortgage-backed securities, depending on their structure and the rate of payments, can be volatile.Some mortgage-backed securities may also not be as liquid as other securities.The value of these securities also may change because of changes in the market’s perception or the actual creditworthiness of the issuer.In addition, the mortgage securities market in general may be adversely affected by changes in governmental regulation, interest rates, and/or tax policies. Portfolio turnover– The Fund may actively trade securities in seeking to achieve its objective.Doing so may increase transaction costs, which may reduce performance.Active trading also may increase realized short-term capital gains and losses. Preferred stock risk – Preferred stock represents an equity interest in a company that generally entitles the holder to receive, in preference to the holders of other stocks such as common stocks, dividends and a fixed share of the proceeds resulting from a liquidation of the company. Some preferred stocks also entitle their holders to receive additional liquidation proceeds on the same basis as holders of a company’s common stock, and thus also represent an ownership interest in that company. Preferred stocks may pay fixed or adjustable rates of return. Preferred stock is subject to issuer-specific and market risks applicable generally to equity securities and is sensitive to changes in the issuer’s creditworthiness and to changes in interest rates, and may decline in value if interest rates rise. In addition, a company’s preferred stock generally pays dividends only after the company makes required payments to holders of its bonds and other debt. For this reason, the value of preferred stock will usually react more strongly than bonds and other debt to actual or perceived changes in the company’s financial condition or prospects. Preferred stock of smaller companies may be more vulnerable to adverse developments than preferred stock of larger companies. Prepayment risk– During periods of falling interest rates, there is the risk that a debt security with a high stated interest rate will be prepaid before its expected maturity date and that the Fund may have to reinvest the proceeds in an investment that may have lower yields than the yield on the prepaid debt security. Regulation of derivatives risk - It is possible that government regulation of various types of derivative instruments, including futures and swap agreements, may limit or prevent a Fund from using such instruments as part of its investment strategy, which could negatively impact a Fund. For example, some legislative and regulatory proposals, such as those in the Reform Act, would upon implementation impose limits on the maximum position that could be held by a single trader in certain contracts and would subject some derivatives transactions to new forms of regulation that could create barriers to some types of investment activity. Other provisions would require many swaps to be cleared and traded on an exchange, expand entity registration requirements, impose business conduct requirements on dealers that enter into swaps with a pension plan, endowment, retirement plan or government entity, and require banks to move some derivatives trading units to a non−guaranteed affiliate separate from the deposit−taking bank or divest them altogether. While many provisions of the Reform Act must be implemented through future rulemaking, and any regulatory or legislative activity may not necessarily have a direct, immediate effect upon a Fund, it is possible that, upon implementation of these measures or any future measures, they could potentially limit or completely restrict the ability of a Fund to use these instruments as a part of its investment strategy, increase the costs of using these instruments or make them less effective. Limits or restrictions applicable to the counterparties with which a Fund engages in derivative transactions could also prevent a Fund from using these instruments or affect the pricing or other factors relating to these instruments, or may change availability of certain investments. 14 Repurchase agreements, purchase and sale contracts risk – If the other party to a repurchase agreement or purchase and sale contract defaults on its obligation under the agreement, the Fund may suffer delays and incur costs or lose money in exercising its rights under the agreement. If the seller fails to repurchase the security in either situation and the market value of the security declines, the Fund may lose money. Short sales risk– A short sale involves the sale by the Fund of a security that it does not own with the hope of purchasing the same security at a later date at a lower price. The Fund may also enter into a short derivative position through a futures contract or swap agreement. If the price of the security or derivative decline, then the Fund will incur a loss equal to the increase in price from the time that the short sale was entered into plus any premiums and interest paid to the third party. Therefore, the losses could be greater than the actual cost of the investment. Increased liquidity risk and transaction costs are frequently involved, as is the risk that the third party to the short sale may fail to honor its contract terms. Small cap investing risk– Investing in smaller, newer companies generally involves greater risks than investing in larger, more established ones.Small cap may have limited product lines, markets or financial resources or may depend on the expertise of a few people and may be subject to more abrupt or erratic market movements than securities of larger, more established companies or the market averages in general.Many small capitalization companies may be in the early stages of development.Since equity securities of smaller companies may lack sufficient market liquidity and may not be regularly traded, it may be difficult or impossible to sell securities at an advantageous time or a desirable price. Temporary defensive positions and large cash positions– In anticipation of, or in response to, adverse market or other conditions, or atypical circumstances such as unusually large cash inflows or redemptions, and sub-adviser transitions, the Fund may temporarily hold all or a significant portion, without limitation, of its assets in cash, cash equivalents, affiliated and unaffiliated money market funds, or high quality debt instruments.During periods in which the Fund employs such a temporary defensive strategy or holds large cash positions, it may not be pursuing, and may not achieve, its investment objective.Taking a defensive or large cash position may reduce the potential for appreciation of the portfolio and may affect performance. TIPS and inflation-linked bonds risk – The value of inflation-protected securities generally fluctuates in response to changes in real interest rates, which are in turn tied to the relationship between nominal interest rates and the rate of inflation.Therefore, if inflation were to rise at a faster rate than nominal rates, real interest rates might decline, leading to an increase in the value of inflation-protected securities.In contrast, if nominal interest rates increased at a faster rate than inflation, real interest rates might rise, leading to a decrease in the value of inflation-protected securities.If the Fund purchases inflation-protected securities in the secondary market whose principal values have been adjusted upward due to inflation since issuance, the Fund may experience a loss if there is a subsequent period of deflation.The inflation-protected securities markets are generally much smaller and less liquid than the nominal bonds from the same issuers and as such can suffer from losses during time of economic stress or illiquidity. U.S. Government securities risk– Obligations issued by agencies and instrumentalities of the U.S. Government vary in the level of support they receive from the U.S. Government.They may be: (i) supported by the full faith and credit of the U.S. Treasury, such as those of the Government National Mortgage Association; (ii) supported by the right of the issuer to borrow from the U.S. Treasury, such as those of the Federal National Mortgage Association (“Fannie Mae”); (iii) supported by the discretionary authority of the U.S. Government to purchase the issuer’s obligations, such as those of the former Student Loan Marketing Association; or (iv) supported only by the credit of the issuer, such as those of the Federal Farm Credit Bureau.The maximum potential liability of the issuers of some U.S. Government securities may greatly exceed their current resources, including their legal right to support from the U.S. Treasury.It is possible that these issuers will not have the funds to meet their payment obligations in the future. Although many types of U.S. Government securities may be purchased by the Funds, such as those issued by the Fannie Mae, Federal Home Loan Mortgage Corporation (“Freddie Mac”) and Federal Home Loan Banks may be chartered or sponsored by Acts of Congress, their securities are neither issued nor guaranteed by the United States Treasury and, therefore, are not backed by the full faith and credit of the United States. The U.S. Government may choose not to provide financial support to U.S. Government sponsored agencies or instrumentalities if it is not legally obligated to do so, in which case, if the issuer defaulted, the holder of the securities of such issuer might not be able to recover its investment from the U.S. Government. In September 2008, the U.S. Treasury Department and the Federal Housing Finance Administration (“FHFA”) announced that Fannie Mae and Freddie Mac would be placed into conservatorship under FHFA. The effect that this conservatorship will have on the entities’ debt and equities and on securities guaranteed by the entities is unclear.No assurance can be given that the U.S. Treasury initiatives discussed above with respect to the debt and mortgage-backed securities issued by FNMA and FHLMC will be successful.In addition, new accounting standards and future Congressional action may affect the value of FNMA and FHLMC debt. When-issued and delayed delivery securities and forward commitments risk – When-issued and delayed delivery securities and forward commitments involve the risk that the security the Fund buys will lose value prior to its delivery. There also is the risk that the 15 security will not be issued or that the other party to the transaction will not meet its obligation. If this occurs, the Fund loses both the investment opportunity for the assets it set aside to pay for the security and any gain in the security’s price. 16 MANAGEMENT OF THE TRUST Investment Adviser Under Massachusetts law and the Trust’s Declaration of Trust and By-Laws, the management of the business and affairs of the Trust is the responsibility of the Trustees. Curian Capital (“Adviser” or “Administrator”), 7601 Technology Way, Denver, Colorado 80237, is the investment adviser and administrator to the Trust and provides the Trust with professional investment supervision and management.Curian Capital was registered as an investment adviser with the SEC in 2002 and has been serving as the sponsor and investment adviser to the Curian separately managed account program since 2003.As of December 31, 2012, Curian Capital had approximately $11.5 billion of assets under management.In connection with serving as adviser to the Curian Capital separately managed account platform, Curian Capital oversees numerous model managers who manage specific investment strategies within the program.Curian Capital has engaged its affiliate, Jackson Fund Services, a division of Jackson National Asset Management, LLC (“JNAM”), as sub-administrator to the Funds, and is thus utilizing JNAM’s substantial experience as an adviser and administrator to mutual funds (“Sub-Administrator”).As Adviser to the Funds, Curian Capital will oversee the investments of the Funds, including overseeing the management of the Funds by the Sub-Advisers and recommending changes of the Sub-Advisers if appropriate.In addition, Curian Capital and the Funds have engaged PIMCO and Wellington Management as sub-advisers to the Funds, each of which has extensive experience in managing mutual funds. The Adviser is a wholly owned subsidiary of Jackson National Life Insurance Company (“Jackson”), which is in turn a wholly owned subsidiary of Prudential plc, a publicly traded company incorporated in the United Kingdom.Prudential plc is not affiliated in any manner with Prudential Financial Inc., a company whose principal place of business is in the United States of America. A discussion of the basis for the Board of Trustees’ approval of the advisory agreement is available in the Trust’s Semi-Annual Report dated April 30, 2012. Advisory Fee As compensation for its services, the Adviser receives a fee from each Fund, accrued daily and payable monthly.The fee the Adviser receives from each Fund is set forth below as an annual percentage of the net assets of the Fund. Curian Capital may receive payments from certain of the Sub-Advisers to assist in defraying the costs of certain promotional and marketing meetings in which they participate.The amounts paid depend on the nature of the meetings, the number of meetings attended, the costs expected to be incurred, and the level of the Sub-Adviser’s participation.Curian Capital may make payments to third party financial professionals who solicit clients to Curian Capital’s managed account program. The Adviser agrees to waive its advisory fee and reduce the administration fees payable to it and/or reimburse other expenses of each Fund, during the period one year from the effective date of the registration statement of the Trust, to the extent necessary to limit the total operating expenses of each Fund, exclusive of brokerage costs, interest, taxes and dividend and extraordinary expenses, to an annual rate (as a percentage of the average daily net assets of the Funds) listed below.There can be no assurance that Curian Capital will continue to waive fees and reimburse expenses after such period.Each Fund has agreed to reimburse the Adviser in an amount equal to the full amount of fees that, but for waivers and/or reimbursements, would have been payable by the Fund to the Adviser, or were reimbursed by the Adviser in excess of its Adviser fee.Such reimbursement by the Fund shall be made monthly, but only if the operating expenses of the Fund (exclusive of brokerage costs, interest, taxes and dividend and extraordinary expenses), without regard to such repayment, are at an annual rate (as a percentage of the average daily net assets of the Fund) equal to or less than the Fund’s current expense limitation in effect for the period.The Adviser shall be entitled to recoup such amounts for a period up to three (3) years following the fiscal year in which the Adviser reduced its compensation and/or assumed expenses for the applicable Fund. Fund Assets Advisory Fee (Annual Rate Based on Average Net Assets of each Fund) Expense Caps (Annual Rate Based on Average Net Assets of each Fund) Curian/PIMCO Income Fund All Assets 0.15% 0.85% Curian/PIMCO Total Return Fund All Assets 0.15% 0.80% Curian/WMC International Equity Fund All Assets 0.15% 1.32% 17 Sub-Advisory Arrangements The Adviser selects and contracts with the Sub-Advisers to manage the investment and reinvestment of the assets of the Funds of the Trust. The Funds pay the Sub-Advisers directly. The Adviser monitors the compliance of such Sub-Advisers with the investment objectives and related policies of each Fund and reviews the performance of such Sub-Advisers and reports periodically on such performance to the Board. Under the terms of each of the Sub-Advisory Agreements with the Adviser, the Sub-Adviser manages the investment and reinvestment of the assets of the assigned Fund, subject to the supervision of the Adviser and the Board.The Sub-Adviser formulates a continuous investment program for each such Fund consistent with its investment objectives and policies outlined in this Prospectus.Each Sub-Adviser implements such programs by purchases and sales of securities.Each Sub-Adviser regularly reports to the Adviser and the Trustees of the Trust with respect to the implementation of such programs. As compensation for its services, each Sub-Adviser receives a fee from each Fund computed separately for the applicable Fund, stated as an annual percentage of the net assets of such Fund. The following is a schedule of the sub-advisory fees the Funds are currently obligated to pay the Sub-Advisers: Fund Assets Fees Curian/PIMCO Income Fund All Assets 0.25% Curian/PIMCO Total Return Fund Assets up to $3 billion1 All assets When assets exceed $3 billion1 $0 to $1 billion Amounts over $1 billion 0.25% 0.25% 0.225% Curian/WMC International Equity Fund $0 to $250 million Amounts over $250 million 0.45% 0.40% 1When aggregate net assets of Curian/PIMCO Total Return Fund and Curian/PIMCO Income Fund of the Curian Series Trust and JNL/PIMCO Real Return Fund and JNL/PIMCO Total Return Bond Fund of the JNL Series Trust equal or exceed $3 billion, these annual rates are applicable to all the amounts in the Curian/PIMCO Total Return Fund.The fee is computed based on the combined market value of the Curian/PIMCO Total Return Fund of Curian Series Trust and JNL/PIMCO Total Return Fund of JNL Series Trust, and PIMCO will aggregate Curian/PIMCO Total Return Fund (Curian Series Trust) and JNL/PIMCO Total Return Bond Fund (JNL Series Trust) assets to derive an average fee to be applied to Curian/PIMCO Total Return Fund (Curian Series Trust) and JNL/PIMCO Total Return Bond Fund (JNL Series Trust). Curian Capital and the Trust have been granted an exemption from the SEC for a multi-manager structure that allows Curian Capital to hire, replace or terminate sub-advisers without the approval of shareholders.The order also allows Curian Capital to materially revise a sub-advisory agreement with the approval of the Board, but without shareholder approval.If a new sub-adviser is hired, shareholders will receive information about the new sub-adviser in an Information Statement within 90 days of the change.The order allows the Funds to operate more efficiently and with greater flexibility. Curian Capital provides the following oversight and evaluation services to the Funds: · Performing initial due diligence on prospective sub-advisers for the Funds; · Monitoring the performance of Sub-Advisers; · Communicating performance expectations to the Sub-Advisers; and · Ultimately recommending to the Board of Trustees whether a Sub-Adviser’s contract should be renewed, modified or terminated. Curian Capital does not expect to recommend frequent changes of the Sub-Advisers.Although Curian Capital will monitor the performance of the Sub-Advisers, there is no certainty that any Sub-Adviser or Fund will obtain favorable results at any given time. 18 ADMINISTRATIVE FEE In addition to the investment advisory fee, each Fund pays to Curian Capital as Administrator an Administration Fee as an annual percentage of the average daily net assets of the Fund as set forth below. In return for the Administration Fee, the Administrator provides or procures all necessary administrative functions and services for the operation of the Funds.The Administrator has engaged its affiliate Jackson Fund Services (“Sub-Administrator”) as sub-administrator to provide certain fund accounting services and fund administration.The Sub-Administrator is paid by the Administrator. In addition, the Administrator, at its own expense, arranges for legal, audit, custody (except overdraft and interest expense), printing and mailing, registration fees and all other services necessary for the operation of each Fund.Each Fund is responsible for trading expenses including brokerage commissions, interest and taxes, and certain operating and non-operating expenses.Each Fund is also responsible for a portion of the Chief Compliance Officer costs, directors and officers insurance, the fees and expenses of the disinterested Trustees and of independent legal counsel to the disinterested Trustees (categorized as “Other Expenses” in the fee tables).Curian Capital may reduce the Administration Fees payable to it as explained under “Advisory Fee” above. Fund Assets Administration Fee Curian/PIMCO Income Fund All Assets 0.60% Curian/PIMCO Total Return Fund All Assets 0.60% Curian/WMC International Equity Fund All Assets 0.85% THE DISTRIBUTOR Curian Clearing LLC, (the “Distributor”), an affiliate of Curian Capital, clears and settles trades for clients in Curian Capital’s managed account program. INVESTMENT IN FUND SHARES Shares of the Funds may be purchased only by or on behalf of clients in Curian Capital’s managed account program. The Funds intend to redeem shares held by or on behalf of a shareholder who ceases to be an eligible investor as described above.Each such shareholder, by purchasing shares, agrees to any such redemption. OPENING AN ACCOUNT Shares of the Funds may be purchased only by or on behalf of clients in Curian Capital’s managed account program.Curian Capital will open an account with a Fund for each client pursuant to the authority the client grants to Curian Capital in the client agreement related to the managed account. Foreign investors are not allowed. The Funds and Curian Clearing LLC reserve the right to reject any request to buy shares. PURCHASING AND SELLING SHARES All purchase and redemption orders for clients in Curian Capital’s managed account program are initiated by Curian Capital.Generally, purchase and redemption orders for Fund shares are processed at the net asset value (“NAV”) next calculated after Curian Capital submits the order to a Fund.Orders submitted by Curian Capital prior to the time the Fund’s NAV is determined on a business day will be processed at that day’s NAV. The Trust may suspend the right of redemption only under the following unusual circumstances: • When the New York Stock Exchange is closed (other than weekends and holidays) or trading is restricted; • When an emergency exists, making disposal of portfolio securities or the valuation of net assets not reasonably practicable; or 19 • During any period when the SEC has by order permitted a suspension of redemption for the protection of shareholders. The Funds will redeem the shares of clients who terminate their participation in Curian Capital’s managed account program. Frequent Trading Because an investment in a Fund is designed to be a component of a separately managed account that also invests in individual securities and other investments, Fund shares may be purchased or redeemed on a frequent basis for rebalancing purposes, to invest new monies, or to accommodate changes in the account size. As all purchase and redemption orders for clients in the program are initiated by Curian Capital, managed account clients are not in a position to effect purchase or redemption orders in the securities held by their managed account and are, therefore, unable to directly trade in shares of the Funds. Trading activity that is frequent or that involves relatively large amounts of assets can disrupt the management of the Funds and can raise expenses through increased trading and transaction costs, forced and unplanned portfolio turnover, lost opportunity costs, and large asset swings that decrease the Funds’ ability to provide maximum investment return to all shareholders.This in turn can have an adverse effect on the Funds’ performance.In addition, certain trading activity that attempts to take advantage of inefficiencies in the valuation of the Funds’ securities holdings may dilute the interests of the remaining shareholders.While these issues can occur in connection with any of the Funds, Funds holding securities that are subject to market pricing inefficiencies are more susceptible to abuse.For example, Funds holding international securities may be more susceptible to time-zone arbitrage which seeks to take advantage of pricing discrepancies occurring between the time of the closing of the market on which the security is traded and the time of pricing the Funds.The Funds have retained a pricing service to assist in the valuation of certain foreign securities, which may reduce the ability of shareholders to engage in such arbitrage, although there is no assurance that this measure will be effective in reducing arbitrage opportunities. The Funds may limit the size, number, and frequency of exchanges if they could be disruptive to the management of a Fund.The Funds may also restrict, suspend, or reject any potential exchange request that could be harmful to a Fund or to other shareholders, or cancel the exchange ability altogether.Notice of any limitations, restrictions, suspensions or rejections may vary according to the particular circumstances. The Funds reserve the right to impose a transaction fee or redemption fee against future exchange amounts.Prior to imposing any such fee, a Fund will notify shareholders.For more information about the Funds’ Frequent Trading Policy and its enforcement, see “Market Timing Policies and Exchange Limitations” below. Market Timing Policies and Exchange Limitations Because the Funds are designed to be a component of a separately managed account that also invests in individual securities and other investments, its shares may be purchased or redeemed on a frequent basis for rebalancing purposes, to invest new monies, or to accommodate changes in account size.The Funds are managed in a manner that is consistent with its role in the separately managed account.BecauseCurian Capital initiates all purchase and redemption orders, clients in Curian Capital’s separately managed account program may not effect purchase or redemption orders and are, therefore, unable to directly trade in shares of the Funds. The Funds have adopted a Market Timing and Frequent Trading Policy that seeks to balance the need to prevent excessive trading in Fund shares and to allow Curian Capital the flexibility to manage its clients’ accounts.While this policy has been adopted to attempt to detect and limit trading that is frequent or disruptive to the Funds’ operations, there is no assurance that the policy will be effective in deterring all such trading activity. The Funds are not intended to serve as a vehicle for frequent trading in response to short-term fluctuations in the market.The Funds’ Board has adopted a policy of “fair value” pricing to discourage investors from engaging in market timing or other excessive trading strategies for international Funds.Because the calculation of a Fund’s NAV does not take place contemporaneously with the determination of the closing prices of the majority of foreign portfolio securities used in the calculation, there exists a risk of time zone arbitrage.Accordingly, the Trust’s procedures for pricing of portfolio securities authorize the Sub-Administrator, subject to oversight by the Trustees, to determine the fair value of such securities for purposes of calculating a Fund’s NAV.The Sub-Administrator will fair value such securities if it determines that a “significant event” has occurred subsequent to the close of trading in such securities on the exchanges or markets on which they principally are traded, but prior to the time of a Fund’s NAV calculation.A significant event is one that can be expected materially to affect the value of such securities. Certain specified percentage movements in U.S. equity market indices will be deemed under the Trust’s pricing procedures to be a significant event.A significant event affecting multiple issuers might also include, but is not limited to, a substantial price movement in other securities markets, an announcement by a governmental, regulatory or self-regulatory authority relating to securities markets, political or economic matters, or monetary or credit 20 policies, a natural disaster such as an earthquake, flood or storm, or the outbreak of civil strife or military hostilities. Accordingly, on any day when such specified percentage movements in U.S. equity market indices occur, the Sub-Administrator will adjust the closing prices of all foreign securities held in any Fund’s portfolio, based upon an adjustment factor for each such security provided by an independent pricing service, in order to reflect the fair value of such securities for purposes of determining a Fund’s NAV.When fair-value pricing is employed, the securities prices used to calculate a Fund’s NAV may differ from quoted or published prices for the same securities.The Funds’ fair value pricing policy applies to all Funds where a significant event has occurred.Fair value pricing seeks to minimize the opportunities for time zone arbitrage in Funds that invest all or substantial portions of their assets in foreign securities, thereby seeking to make those Funds significantly less attractive to “market timers” and other investors who might seek to profit from time zone arbitrage and seeking to reduce the potential for harm to other Fund investors resulting from such practices.However, these procedures may not completely eliminate opportunities for time zone arbitrage, because it is not possible to predict in all circumstances whether post-closing events will have a significant impact on securities prices. Organizations and individuals that use market timing investment strategies and make frequent transfers should not invest in the Funds through Curian Capital’s managed account program.The Funds maintain sole discretion to restrict or reject, without prior notice, any exchange instructions, and to restrict or reject preauthorized exchange forms from a market timing organization or individual authorized to give transfer instructions on behalf of multiple shareholders, if in the sole discretion of the Funds (or an agent) the requested transactions would have a negative impact on remaining shareholders. The Funds are unable to directly monitor the trading activity of beneficial owners of the Funds’ shares who hold those shares through omnibus account arrangements maintained by financial intermediaries (i.e., accounts that are not on the books of the Funds’ transfer agent).Since shares of the Funds may only be purchased by or on behalf of clients in Curian Capital’s managed account program, Curian Capital currently serves as the only intermediary purchasing shares in an omnibus account arrangement. Omnibus account arrangements enable financial intermediaries to aggregate multiple investors’ share ownership positions and purchase, sell and exchange Fund shares without the identity of the particular shareholder(s) being known to the Funds.Accordingly, the ability of the Funds to monitor, detect or limit frequent share trading activity through omnibus accounts is very limited, and there is no assurance that the Funds will be able to identify shareholders who may be engaging in frequent trading activity through omnibus accounts or to curtail such trading.In such cases, the financial intermediary may be able to implement procedures or supply the Funds with information that differs from that normally available to the Funds or its agent(s).In such instances, the Funds will seek to monitor purchase and redemption activity through the overall omnibus account(s).If the Funds identifies activity that may be indicative of excessive short-term trading activity, the Funds or its designated agent will notify the financial intermediary and request it to provide or review information on individual account transactions so that the Funds or the financial intermediary may determine if any investors are engaging in excessive or short-term trading activity.If an investor is identified as engaging in undesirable trading activity, the Funds or its designated agent will request the intermediary take appropriate action to curtail the activity and will work with the relevant party to do so.Such actions may include actions similar to these that the Funds would take, such as placing blocks on accounts to prohibit future purchases and exchanges of Fund shares, or requiring that the investor place trades on a manual basis, either indefinitely or for a period of time.If the Funds determine that the financial intermediary has not demonstrated adequately that it has taken appropriate action to curtail the excessive short-term trading, the Funds or its agents may terminate the relationship. EXECUTION OF ORDERS Generally, purchase and redemption orders for Fund shares are processed at the NAV next calculated after Curian Capital submits the order to a Fund.Orders submitted by Curian Capital prior to the time a Fund’s NAV is determined on a business day will be processed at that day’s NAV.Managed account clients will receive from the Funds or Curian Capital a confirmation of each unscheduled transaction in their account.Managed account clients may rely on these confirmations in lieu of certificates as evidence of ownership.Certificates representing shares of the Funds will not be issued. Under normal conditions, we will pay redemption proceeds within three (3) business days.However, we have the right to take up to seven (7) days to pay redemption proceeds, and may postpone payment longer in the event of unusual circumstances as permitted by the applicable law or an economic emergency as determined by the SEC.We normally will pay cash for all shares sold.When making payment in cash becomes harmful to other shareholders or a Fund, we may make some or all of the payment in securities at their then current market value equal to the redemption price minus any applicable charges.You will bear market risk while holding such securities and incur transaction costs upon converting securities to cash. Electronic and Telephone Instructions All requests for redemption by clients in the program must be submitted by Curian to the Funds; clients may not redeem their shares by electronic request or by telephone.We reserve the right to modify or discontinue this policy at any time without notice. 21 DISCLOSURE OF PORTFOLIO SECURITIES A description of the Funds’ policies and procedures relating to disclosure of portfolio securities is available in the Funds’ SAI and at www.curian.com. DIVIDENDS AND DISTRIBUTIONS Net investment income, if any, is declared and distributed to shareholders at least annually for Curian/WMC International Equity Fund and monthly for Curian/PIMCO Total Return Fund and Curian/PIMCO Income Fund.Distributions to shareholders from net realized capital gains, if any, are declared and distributed at least annually.Fund distributions will be made in cash by the Funds unless you instruct a Fund otherwise.There are no fees or sales charges on reinvestments. Distributions paid by the Funds are subject to Federal income tax, and may also be subject to state or local taxes (unless you are investing through a tax-advantaged retirement account).For Federal tax purposes, in general, certain Fund distributions, including distributions of net short-term capital gains, are taxable to you as ordinary income. The tax status of any distribution generally is the same regardless of how long you have been in a Fund and whether you reinvest your distributions or take them in cash. The tax status of your distributions will be detailed in your annual tax statement from the Funds.Because everyone’s tax situation is unique, please consult your tax advisor before investing. If you invest in a Fund shortly before it makes a distribution, you may receive some of your investment back in the form of a taxable distribution. For example, if you buy 100 shares in a Fund on November 30th at $20 per share, and the Fund makes a distribution on December 1st of $1 per share, your shares will then have an NAV of $19 per share (disregarding any change in the Fund’s market value), and you will have to pay a tax on what is essentially a return of your investment of $1 per share.This tax treatment is required even if you reinvest the $1 per share distribution in additional Fund shares. DISTRIBUTION AND SERVICING ARRANGEMENTS Neither Curian Clearing LLC, the Distributor of the Funds (and a broker-dealer and affiliate of Jackson), nor Jackson or other affiliates have any distribution and servicing arrangements with third parties to sell shares of the Funds.Shares of the Funds are available only to clients in Curian Capital’s managed account program.Curian Capital may make payments to third party financial professionals who solicit clients to Curian Capital’s managed account program. TAXATION Each Fund will distribute substantially all of its net investment income and net realized capital gains to its shareholders every year.You will be taxed on Fund distributions whether they are paid in cash or reinvested in additional fund shares.These distributions are taxed as either ordinary income, “qualified dividend income,” or capital gains.Federal taxes on capital gains distributions are determined by how long the Fundowned the investments that generated the gains and (effective January 1, 2013) the adjusted gross income of the shareholder, not how long a shareholder has owned the shares.Funds with high portfolio turnover may realize gains at an earlier time than Funds with a lower turnover and may not hold securities long enough to obtain the benefit of long-term capital gains tax rates. Each Fund has elected to be taxed as a regulated investment company under Subchapter M of the Internal Revenue Code.Each Fund’s policy is to meet the requirements of Subchapter M necessary to qualify as a regulated investment company.Each Fund is treated as a separate corporation for Federal income tax purposes.Therefore, the assets, income and distributions of each Fund are considered separately for purposes of determining whether or not each Fund qualifies as a regulated investment company. Under current law the maximum tax rate for individual taxpayers with adjusted gross income of $400,000 or less ($450,000 for married couples filing jointly) is generally 15% on long-term capital gains and qualified dividend income.The maximum tax rate on long-term capital gains and qualified dividend income for taxpayers above the $400,000/$450,000 thresholds will be 20%.This rate does not apply to corporate taxpayers.Distributions of earnings from dividends that are not qualified dividend income, from interest income and from net short-term capital gains will not generally qualify for the lower rates, thus will be subject to the taxpayer’s ordinary income tax rate.Funds that invest in companies not paying significant dividends on their stock are not expected to generate a significant amount of qualified dividend income that is eligible for the lower tax rate.For taxable years beginning after December 31, 2012, the maximum rate of tax applicable to ordinary income of individuals is 39.6%. 22 You may owe taxes on distributions paid from income or gains earned prior to your investment, which are included in the share price you pay.For example, if you buy shares on or just before the record date of a Fund distribution, you will pay full price for the shares and may receive a portion of your investment back as a taxable distribution.If a Fund declares a distribution in October, November, or December but pays it in January, you will be taxed on the amount of the distribution as if you had received it in the previous year.Any gain resulting from selling or exchanging shares will generally be subject to Federal income tax.Any such gain or loss upon a sale, redemption, or exchange of shares will be a capital gain or loss if you held the shares as a capital asset at the time of the sale, redemption, or exchange.This gain or loss will generally be treated as long-term capital gain or loss if you held the shares for more than one year; otherwise such gain or loss will generally be treated as short-term capital gain or loss. You must provide each Fund in which you invest with your correct taxpayer identification number and certify that you are not subject to backup withholding.If you do not, the Funds will be required to withhold a portion of your taxable distributions and redemption proceeds as backup withholding. If in any year the Funds should fail to qualify under Subchapter M of the Code for tax treatment as regulated investment companies, the Funds would incur a regular corporate federal income tax upon their income for that year. Distributions to their shareholders would be taxable dividends to the extent of the Funds’ current and accumulated earnings and profits. Such taxable dividends should qualify for the dividends received deduction for corporate shareholders and should be taxable as qualified dividend income for federal income tax purposes for individual shareholders to the extent certain holding period requirements and other requirements are satisfied. The Board reserves the right not to maintain the qualification of the Funds as regulated investment companies if it determines such course of action to be beneficial to shareholders. You should be aware that the Internal Revenue Service has taken the position in an internal memorandum that indicates that an asset-based “flat-fee” paid by an investor to an investment adviser for investment services is not a “carrying charge” (and is therefore not capitalized). Rather, the memorandum indicates that the fees paid to the investment adviser are currently deductible investment expenses, subject to applicable limitations. Were the position described in the memorandum to apply to the wrapped or bundled fees paid to Curian Capital, such fees would likely be treated by shareholders as “miscellaneous itemized deductions” and would be deductible only to the extent that the shareholder claims itemized deductions (versus the standard deduction) and, further, to the extent that the shareholder’s total miscellaneous itemized deductions for a taxable year exceed two percent of the shareholder’s adjusted gross income.In addition, such fees would be subject to limitations on deductibility under the alternative minimum tax. This discussion relates only to Federal income tax.Fund distributions and gains from sale of fund shares generally are subject to state and local taxes.You should consult your tax advisor about the Federal, state, local or foreign tax consequences of your investment in a Fund. 23 FINANCIAL HIGHLIGHTS The following table provides selected per share data for one share of each Fund. The annual information below has been derived from financial statements audited by KPMG LLP, an independent registered public accounting firm, and should be read in conjunctions with the financial statements and notes thereto, together with the report of KPMG LLP thereon, in the Annual Report. Curian Series Trust Financial Highlights For a Share Outstanding Increase (Decrease) from Investment Operations Distributions from Supplemental Data Ratios Period
